
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.21.1

LOAN AGREEMENT

Dated as of

May 28, 2004

Among

K-SEA OPERATING PARTNERSHIP L.P.

(as the Borrower)

AND

CITIZENS LEASING CORPORATION

(as the Lender)

--------------------------------------------------------------------------------






TABLE OF CONTENTS


SECTION 1.    DEFINITIONS   1  
§1.1
 
Defined Terms
 
1  
§1.2
 
Other Definitional and Interpretive Provisions
 
9
SECTION 2.    THE TERM LOAN
 
10  
§2.1
 
Advances; Purposes
 
10  
§2.2
 
Notes; Repayment of Principal and Interest
 
11  
§2.3
 
Prepayments
 
11  
§2.4
 
Payments Generally
 
12  
§2.5
 
Increased Costs and Reduced Return
 
12  
§2.6
 
Payments Free and Clear of Taxes
 
13  
§2.7
 
Mitigation Obligations
 
14
SECTION 3.    REPRESENTATIONS AND WARRANTIES
 
15  
§3.1
 
Legal Existence and Good Standing, Etc.
 
15  
§3.2
 
Limited Partnership Power; Consents; Absence of Conflict with Other Agreements
Etc
 
15  
§3.3
 
Title to Properties
 
15  
§3.4
 
Financial Statements
 
15  
§3.5
 
No Material Changes Etc.
 
16  
§3.6
 
Franchises, Patents, Copyrights, Licenses, Etc.
 
16  
§3.7
 
Litigation
 
16  
§3.8
 
No Materially Adverse Contracts, Etc.
 
16  
§3.9
 
Compliance with Other Instruments, Laws, Etc.
 
16  
§3.10
 
Tax Status
 
16  
§3.11
 
No Default
 
17  
§3.12
 
Absence of Liens
 
17  
§3.13
 
Use of Proceeds
 
17  
§3.14
 
Pension Plans
 
17  
§3.15
 
Holding Company and Investment Company
 
17  
§3.16
 
Disclosure
 
17  
§3.17
 
Charters
 
17  
§3.18
 
First Lien
 
18  
§3.19
 
Environmental Matters
 
18  
§3.20
 
Solvency
 
19          


i

--------------------------------------------------------------------------------



 
§3.21
 
Survival of Representations and Warranties, Etc.
 
19
SECTION 4.    CONDITIONS OF FUNDING THE FIRST ADVANCE
 
20  
§4.1
 
Execution and Delivery
 
20  
§4.2
 
Westport Charter
 
20  
§4.3
 
Representations and Warranties
 
20  
§4.4
 
Performance; No Default
 
20  
§4.5
 
Officer's Certificate
 
20  
§4.6
 
Certified Copies of Charter Documents
 
21  
§4.7
 
Proof of Partnership or General Partner Action
 
21  
§4.8
 
Incumbency Certificate
 
21  
§4.9
 
No Material Adverse Change
 
21  
§4.10
 
Delivery of Notice of Borrowing
 
21  
§4.11
 
Original Vessel Documents
 
21  
§4.12
 
Recordation of Ship Mortgage
 
21  
§4.13
 
Opinion of Counsel
 
21  
§4.14
 
Proceedings and Documents
 
21  
§4.15
 
Appraisal
 
21  
§4.16
 
Recorded Lien Searches
 
21  
§4.17
 
Financing Statements
 
22  
§4.18
 
Evidence of Insurance
 
22  
§4.19
 
Delivery of Invoices
 
22
SECTION 5.    CONDITIONS OF SECOND ADVANCE OF LOAN
 
22  
§5.1
 
Delivery of Notice of Borrowing
 
22  
§5.2
 
Execution and Delivery of Note
 
22  
§5.3
 
Rio Energy Charter
 
22  
§5.4
 
Representations and Warranties
 
22  
§5.5
 
Performance; No Default
 
22  
§5.6
 
Original Vessel Documents
 
22  
§5.7
 
Recordation of Ship Mortgage
 
23  
§5.8
 
Opinion of Counsel
 
23  
§5.9
 
Proceedings and Documents
 
23  
§5.10
 
Appraisal
 
23  
§5.11
 
Recorded Lien Searches
 
23  
§5.12
 
Financing Statements
 
23          

ii

--------------------------------------------------------------------------------



 
§5.13
 
No Material Adverse Change
 
23  
§5.14
 
Evidence of Insurance
 
23  
§5.15
 
Delivery of Invoices
 
23  
§5.16
 
Officer's Certificate
 
23
SECTION 6.    AFFIRMATIVE COVENANTS
 
23  
§6.1
 
Punctual Payment
 
23  
§6.2
 
Maintenance of Offices
 
24  
§6.3
 
Records and Accounts
 
24  
§6.4
 
Financial Statements, Certificates, and Other Information
 
24  
§6.5
 
[Intentionally omitted
 
25  
§6.6
 
Business and Limited Partnership Existence
 
25  
§6.7
 
Payment of Taxes
 
25  
§6.8
 
Inspection of Properties and Books
 
25  
§6.9
 
Licenses and Permits
 
25  
§6.10
 
Pension Plans
 
25  
§6.11
 
Environmental and Safety Matters
 
26  
§6.12
 
Indemnities, Etc.
 
27  
§6.13
 
Performance of Charters
 
29  
§6.14
 
Notice of Default, Charters, Etc
 
29  
§6.15
 
Notice of Material Claims and Litigation
 
29  
§6.16
 
No Disposition of Collateral
 
29  
§6.17
 
Borrower's Title; Lender's Security Interest
 
29  
§6.18
 
Compliance with Laws and Regulations
 
29  
§6.19
 
Further Assurances
 
29  
§6.20
 
Casualty Occurrence
 
30
SECTION 7.    NEGATIVE COVENANTS; FINANCIAL COVENANTS
 
30  
§7.1
 
Transactions with Affiliates
 
30  
§7.2
 
Amendment of Rio Energy Charter or Westport Charter
 
30  
§7.3
 
Terminate Pension Plan
 
30  
§7.4
 
ERISA
 
30  
§7.5
 
Minimum Tangible Net Worth
 
30  
§7.6
 
Fixed Charge Coverage
 
30  
§7.7
 
Maximum Funded Debt to EBITDA
 
31  
§7.8
 
Net Worth Leverage Ratio
 
31          


iii

--------------------------------------------------------------------------------




SECTION 8.    EVENTS OF DEFAULT; ACCELERATION
 
31  
§8.1
 
Events of Default
 
31  
§8.2
 
Remedies
 
32
SECTION 9.    EXPENSES
 
33
SECTION 10.    SURVIVAL OF COVENANTS
 
33
SECTION 11.    CONFIDENTIALITY
 
34
SECTION 12.    SUCCESSORS AND ASSIGNS; PARTICIPATIONS
 
34  
§12.1
 
Successors and Assigns
 
34  
§12.2
 
Assignments
 
34  
§12.3
 
Participations
 
36  
§12.4
 
Disclosures
 
36  
§12.5
 
Federal Reserve Bank
 
36  
§12.6
 
Register; Notes
 
36
SECTION 13.    NOTICES
 
37
SECTION 14.    ENTIRE AGREEMENT
 
38
SECTION 15.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
 
38
SECTION 16.    SEVERABILITY
 
38
SECTION 17.    SUBMISSION TO JURISDICTION; WAIVER
 
38
SECTION 18.    WAIVER OF JURY TRIAL
 
39
SECTION 19.    MISCELLANEOUS
 
39
SCHEDULE
 
  Schedule 1    Description of the Vessels     Schedule 2    Liens    

iv

--------------------------------------------------------------------------------





EXHIBITS


--------------------------------------------------------------------------------

   

Exhibit A-1
 
Form of Term Note 1 Exhibit A-2   Form of Term Note 2 Exhibit B   Form of Notice
of Borrowing Exhibit C   Form of Ship Mortgage Exhibit D   Form of Assignment
and Acceptance Exhibit E   Form of Security Agreement Exhibit F   Form of
Compliance Certificate

v

--------------------------------------------------------------------------------






LOAN AGREEMENT


        This LOAN AGREEMENT (this "Agreement"), is made as of May 28, 2004, by
and between K-SEA OPERATING PARTNERSHIP L.P., a Delaware limited partnership
(the "Borrower"), and CITIZENS LEASING CORPORATION, a Rhode Island corporation,
(the "Lender").

        NOW THEREFORE, in consideration of the premises and of the mutual
agreements herein contained, the parties hereto agree as follows:

SECTION 1.    DEFINITIONS

        §1.1    Defined Terms.    As used in this Agreement the following terms
shall have the meanings assigned to them below:

        "Advance" means an advance pursuant to §2.1.

        "Advance Date" means the date fixed for the making of an Advance in a
Notice of Borrowing.

        "Advance Termination Date" means November 5, 2004.

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under direct or indirect
common control with, such Person and, if such Person is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. As used herein, the term "control" (including the
correlative meanings of the terms "controlling", "controlled by" and "under
common control with") when used with respect to any Person, means the direct or
indirect beneficial ownership of more than twenty percent (20%) of the
outstanding voting securities or voting equity of such Person, or the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.

        "Agreement"—see preamble.

        "Authorized Officer" means any person holding the title of Chairman,
President, Vice President, Chief Financial Officer or Treasurer (or other
officer performing the functions thereof).

        "Borrower"—see preamble.

        "Business Day" means any day on which banks in Rhode Island and New York
are open for the conduct of normal banking business.

        "Capital Expenditures" means any expenditure or liability that is
properly charged to a capital account or otherwise capitalized on a balance
sheet in accordance with GAAP.

        "Capital Lease Obligations" means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

        "Charters" means the Westport Charter and the Rio Energy Charter.

        "Coast Guard" means the United States Coast Guard, which is currently
part of the United States Department of Homeland Security.

        "Code" shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as amended from time to time.

1

--------------------------------------------------------------------------------




        "Collateral" means the Vessels, charter hire, freights and earnings,
fees and all other amounts due or which become due and payable to the Borrower
arising out of the Vessels, and all insurance proceeds payable with respect to
the Vessels, all of the Borrower's rights under the Rio Energy Charter and the
Westport Charter to the extent assigned under the Security Agreement, and all
other property, interests and rights now or at any time hereafter described,
referred to in or covered by the Security Documents.

        "Compliance Certificate"—see §6.4(f).

        "Controlled Group" means all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section
4001(a)(14) of ERISA.

        "Current Maturities" means principal maturing or coming due on
Indebtedness during the next succeeding period of twelve (12) calendar months or
any portion of Indebtedness that would in accordance with GAAP be classified as
a current liability of such Person.

        "Default(s)" means the occurrence of any event or condition which, after
the giving of notice and/or the lapse of time (if provided for in §8), would
become an Event of Default.

        "Default Rate" means an interest rate of 12% per annum or, if lower, the
Highest Lawful Rate.

        "Dollars" and the sign "$" means dollars or such coin or currency of the
United States of America as at the time of payment shall be legal funds for the
payment of public and private debts in the United States of America.

        "EBITDA" means, with respect to any fiscal period, the sum of:

        (i)    net income (or net loss) (determined in accordance with GAAP) for
such fiscal period, without giving effect to pre-tax gains or losses on the sale
of assets or to any other extraordinary pre-tax gains or losses; plus:

        (ii)   to the extent that any of the items referred to in any of clauses
(i) through (iii) below were deducted or added in calculating such net income:

        (i)    Interest Expense for such fiscal period;

        (ii)   federal and state income tax expenses for such fiscal period;

        (iii)  the amount of all depreciation and amortization for such fiscal
period.

        "Eligible Assignee" means any bank, insurance company or other financial
institution or finance company having a net worth in excess of $50,000,000.

        "Environmental Laws" means any and all federal, state, local and foreign
laws, statutes, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to fines, orders, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
Release or threatened Release of Hazardous Materials or to the generation,
storage, transportation, or disposal of Hazardous Materials, in any manner
applicable to the Borrower or any of its properties, including the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. §9601 et.
seq.), the Hazardous Material Transportation Act (49 U.S.C. §1801 et. seq.), the
Solid Waste Disposal Act (42 U.S.C. §6901 et. seq.), the Federal Water Pollution
Control Act (33 U.S.C. §1251 et. seq.), the Clean Air Act (42 U.S.C. §7401 et.
seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et. seq.), the
Occupational Safety and Health Act (29 U.S.C. §651 et. seq.) and the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. §11001 et. seq.), each as
amended or supplemented, and any analogous future or present local, state and
federal or foreign statutes and rules and regulations promulgated pursuant
thereto, each as in effect on the date of determination.

2

--------------------------------------------------------------------------------




        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        "Event of Default" means any of the events specified in §8, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice or the lapse of time, or both.

        "Event of Loss" means, with respect to any Vessel, the actual or
constructive loss of such Vessel or the use thereof, due to theft, destruction,
damage beyond repair or damage from any reason whatsoever, to an extent which
makes repair uneconomical, or rendition thereof unfit for normal use, or the
condemnation, confiscation or seizure of, or requisition of title to or use of,
such Vessel by any Governmental Authority (other than the United States pursuant
to a requisition for hire) or any other person, whether or not acting under
color of Governmental Authority.

        "Excluded Tax" means, with respect to the Lender, any of the following
Taxes:

        (i)    any Tax imposed on or with respect to, or calculated by reference
to, the gross or net income, capital, capital stock, net worth, assets or
conduct of business of the Lender by any national, state (or equivalent) or
local jurisdiction under the laws of which the Lender is incorporated or
otherwise organized or in which the Lender has an office or other fixed place of
business;

        (ii)   any Tax imposed on or payable by a Lender by any Governmental
Authority or other taxing authority in any jurisdiction if the jurisdictional
basis for such Tax exists as a result of any activities, transactions or other
connection of such Lender (or any of its Affiliates) in or with such
jurisdiction that is unrelated to the Lender's Loan to the Borrower pursuant to
the Loan Documents;

        (iii)  any Tax arising from a transfer, assignment or other disposition
by the Lender of all or any part of its interest in or rights under the Loan or
the Loan Documents unless such transfer, assignment or other disposition occurs
as the result of an Event of Default and while such Event of Default is
continuing;

        (iv)  any Tax to the extent consisting of a fine, interest, a penalty or
other addition to tax that would not have been required to be paid but for the
failure of the Lender to file any tax return or other tax document, or to pay
any tax, in a procedurally proper and timely matter;

        (v)   any Tax attributable to gross negligence or willful misconduct of
the Lender or the breach of any agreement of the Lender in the Loan Documents;
and

        (vi)  any United States federal Tax imposed on, or required to be
withheld from or with respect to payments of, gross or net income (including any
Tax imposed by Section 881, 884, 1441, 1442, or 3406 of the Code).

        "Existing Revolver" means the transactions contemplated by the
Participation and Loan and Security Agreement dated as of January 14, 2004 by
and between the Borrower, KeyBank N.A. and The CIT Group/Equipment Financing,
Inc., as the same may be amended, modified or supplemented from time to time.

        "Financing Statements" means Uniform Commercial Code financing
statements naming the Borrower as debtor and the Lender as secured party and
filed or to be filed in the office of the Secretary of State of Delaware and/or
such other locations as may be required from time to time under applicable law
to perfect a security interest in certain of the Collateral.

        "First Advance Vessels" shall have the meanings set forth in the
preamble to §4.

        "Fixed Charges" means the sum, for any period, of the following:
(i) Interest Expense, plus (ii) the current portion of minimum rents under
operating leases, plus (iii) Current Maturities. For the quarters

3

--------------------------------------------------------------------------------




ended March 31, 2004, June 30, 2003, September 30, 2003, and December 31, 2003,
Interest Expense shall exclude all interest incurred prior to January 14, 2004
related to debt obligations repaid from initial public offering proceeds for
K-Sea Transportation and not refunded with any loan provided by the lenders
under the Existing Revolver.

        "Funded Debt" means, as of any date of determination, all Indebtedness
for borrowed money, including the current portion thereof, and obligations in
respect of letters of credit, revolving line of credit borrowings and under
guarantees of Indebtedness of any other Person.

        "GAAP" means generally accepted accounting principles in the United
States of America, as may be determined by the Financial Accounting Standards
Board.

        "Governmental Authority" means any government or political subdivision
or any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

        "Hazardous Materials" means (a) any oil, petroleum or petroleum derived
substance, any drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, any flammable
substances or explosives, any radioactive materials, any hazardous wastes or
substances, any toxic wastes or substances or any other materials or pollutants
which (i) pose a hazard to any property of the Borrower or to Persons on or
about such property or (ii) cause such property to be in violation of any
Environmental Laws, (b) asbestos in any form which is or could become friable,
urea formaldehyde foam insulation, electrical equipment which contains any oil
or electric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; (c) any chemical, material or substance defined as or
included in the definition of "hazardous substances," "hazardous wastes,"
"hazardous materials," "extremely hazardous waste," restricted hazardous waste,"
or "toxic substances" or words of similar import under any applicable local,
state or federal law or under the rules and regulations adopted or publications
promulgated pursuant thereto, including Environmental Laws, and (d) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority having jurisdiction over the Borrower,
or any of its properties, including the Vessels.

        "Hedging Agreement" means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement
(excluding fuel surcharge) or other interest or currency exchange rate of
commodity price hedging agreement.

        "Highest Lawful Rate" means the maximum lawful rate of interest (or, if
the context requires, an amount calculated at such rate) that the Lender is
allowed to contract for, charge, take, reserve or receive under applicable Law.

        "Indebtedness" means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all operating lease obligations of such Person, (j) all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, and (k) all obligations, contingent or otherwise, of
such Person in respect of bankers' acceptances; provided, however, that
"Indebtedness" shall not include (x) secured

4

--------------------------------------------------------------------------------




nonrecourse obligations and (y) nonrecourse obligations incurred in connection
with leveraged lease transactions as determined in accordance with GAAP.

        "Indemnified Party"—see §6.11(d).

        "Indemnified Tax" means any Tax (other than an Excluded Tax) imposed on
or with respect to (i) the execution, delivery, recording, registration,
notarization or other formalization, performance, or enforcement of the Loan or
the Notes or any of the other Loan Documents or (ii) any payment pursuant to the
Loan Documents.

        "Initial Lender" means Citizens Leasing Corporation, a Rhode Island
corporation.

        "Interest Expense" for any period, the sum of the following: (a) all
interest in respect of Indebtedness (including the interest component of any
payments in respect of Capital Lease Obligations) accrued or capitalized during
such period (whether or not actually paid during such period) plus (b) the net
amount payable (or minus the net amount receivable) under Hedging Agreements
relating to interest during such period (whether or not actually paid or
received during such period).

        "Interest Rate" shall mean the LIBOR Loan Rate set forth in the relevant
Note.

        "K-Sea Transportation" means K-Sea Transportation Partners L.P., a
Delaware limited partnership, and owner of a 99.99% limited partner interest in
the Borrower.

        "Law" means any law (including common law), constitution, statute,
treaty, convention, regulation, rule, ordinance, order, injunction, writ, decree
or award of any Governmental Authority.

        "Lender(s)"—see the preamble.

        "Lien" means, with respect to any property or asset (or any income or
profits therefrom of any Person) (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise) (a) any mortgage, pledge, hypothecation, assignment, security
interest, encumbrance, lien (statutory or otherwise), levy, execution,
attachment, seizure, garnishment or charge of any kind or description, whether
or not choate, vested, or perfected, thereupon or in respect thereof and shall
include any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof including any
lease or similar arrangement with a public authority executed in connection with
the issuance of industrial development revenue bonds or pollution control
revenue bonds or other similar bonds, and the filing of, or agreement to file
any ship mortgage, financing statement or other document with the Coast Guard or
under the UCC, or similar law of any jurisdiction, or (b) any other arrangement,
express or implied, under which the same is subordinated, transferred,
sequestered or otherwise identified so as to subject the same to, or make the
same available for, the payment or performance of any liability or obligation in
priority to the payment of the ordinary, unsecured creditors of such Person.

        "Loan" means, as at any date, the aggregate outstanding principal amount
of all Advances.

        "Loan Documents"—collectively, this Agreement, the Notes, the Security
Agreement, the Financing Statements, the Ship Mortgages, and any other
instruments or agreements executed and delivered by the parties in connection
with the transactions contemplated by this Agreement, in each case as the same
may be amended, supplemented, restated, replaced or otherwise modified from time
to time.

        "Long-Term Debt" means the aggregate (as of the date of calculation) of
all those component parts of the Indebtedness which fall due on or for which
payment of any amount is due more than one (1) year after the respective dates
of the agreements providing for such component parts of the Indebtedness.

5

--------------------------------------------------------------------------------




        "Long-Term Leases" means, as of any date with respect to any Person, all
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, of such Person outstanding the term of which ends more than
one (1) year from the date of calculation. "Rent" for this purpose shall include
only the capital portion of rent for all Capital Lease Obligations and the
entire rent payable for all operating leases.

        "Maintenance CAPEX" means Capital Expenditures for any period minus the
corresponding increase in Long-Term Debt and/or Long-Term Leases for the same
period.

        "Materially Adverse Effect" means any act, omission, event or
undertaking which would, singly or in the aggregate, have a materially adverse
effect upon (a) the business, assets, properties, liabilities, condition
(financial or otherwise), results of operations, or business prospects of the
Borrower, (b) upon the respective ability of the Borrower to perform any
obligations under this Agreement or under any other Loan Document to which it is
a party, or (c) the legality, validity, binding effect, enforceability or
admissibility into evidence of any Loan Document or the ability of the Lender to
enforce any rights or remedies under or in connection with any Loan Document; in
any case, whether resulting from any single act, omission, situation, status,
event, or undertaking, together with other such acts, omissions, situations,
statuses, events, or undertakings, and in each case as determined by the Lender
in its sole discretion; provided, any restriction on remedies imposed by law by
reason of the Lender failing to be a citizen of the United States, as defined in
Section 2 of the Shipping Act, 1916, as amended, shall not be deemed to be a
Materially Adverse Effect.

        "Note(s)"—see §2.2(a).

        "Notice of Borrowing"—see §2.1.

        "Obligations" means all indebtedness, obligations and liabilities of the
Borrower to the Lender existing on the date of this Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, in each
case arising by contract, operation of law or otherwise under or in connection
with (i) this Agreement or in respect of the Loan and the Notes or the other
Loan Documents, as all of the same may be amended, extended, renewed, replaced,
restated or otherwise modified from time to time, and (ii) any interest rate
agreement, currency swap agreement, interest rate cap agreement, interest rate
collar agreement, interest rate option contract, or any other similar interest
rate protection agreement or arrangement between the Borrower and the Lender or
any Affiliate of the Lender, in each case, respecting this Agreement or in
respect of the Loan and the Notes or other Loan Documents.

        "Officer's Certificate" means a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower.

        "Original Vessel Documents" means the U.S. Coast Guard Certificates of
Documentation for each of the Vessels and the American Bureau of Shipping
Classification Certificates.

        "Participant"—see §12.3.

        "Permitted Lien" means (a) Liens granted to the Lender pursuant to the
Loan Documents; and (b):

        (i)    Liens for current crew's wages, including wages of the master to
the extent provided in Public Law 90-293, for general average or salvage
(including contract salvage) or for wages of stevedores employed directly by the
Borrower, the operator, agent or master of the Vessels which in each case (A)
are unclaimed or (B) shall not have been due and payable for longer than ten
(10) days after termination of a voyage;

6

--------------------------------------------------------------------------------



        (ii)    Liens for repairs or incident to current operations of the
Vessels (other than those referred to in clause (i)), but only to the extent in
each case that such liens are based on claims not yet delinquent, are
subordinate to the liens of the respective Ship Mortgages and do not involve a
significant risk of a sale, forfeiture, hindrance to operation or loss of the
Vessels;

        (iii)    Liens for amounts (including Taxes) that are not delinquent or
that are due and unpaid for not more than sixty (60) days after such amounts
shall become due that do not involve a significant risk of a sale, forfeiture,
hindrance to operation or loss of the Vessels;

        (iv)    Liens for amounts being contested by the Borrower in good faith
by appropriate procedures, diligently prosecuted or appealed which do not
involve a significant risk of a sale, forfeiture, hindrance to operation or loss
of the Vessels;

        (v)    Liens for charges that, in the opinion of the Borrower or as
indicated by the written admission of liability therefor by an insurance
company, are covered by insurance;

        (vi)    Liens arising from the taking or requisition for use of the
Vessels by the government or any governmental body of the United States of
America to the extent that the creation or incurrence of such lien shall have
been beyond the control of the Borrower during such requisition, provided that
all such liens referred to in this clause (vi) shall be removed and discharged
within thirty (30) days after such requisition shall have terminated;

        (vii)    Liens that may exist in favor of Westport or Rio Energy by
reason of the respective Charter; and

        (viii)    Liens respecting the conversion of DBL 105 and DBL 155 to
double hulled vessels not more than 60 days past due and for each such vessel
amounting to no more than 5% of the conversion cost.

        "Person" means a natural person, a partnership, a corporation, a limited
liability company, a limited partnership, a limited liability partnership, a
joint venture, a trust, an unincorporated organization, or a government or any
agency or political subdivision thereof.

        "Plan" means at any time, an employee pension or other benefit plan that
is subject to Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code and is either (i) maintained by the Borrower or
any member of the Controlled Group for employees of the Borrower or any member
of the Controlled Group, or (ii) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which the Borrower or any member of the Controlled Group is
then making or accruing an obligation to make contributions or has within the
preceding five Plan years made contributions.

        "Prepayment Premium" means an additional amount to be paid in connection
with any prepayment made pursuant to §2.3(a), §2.3(b) or §8.2, (i) if such
prepayment occurs prior to November 28, 2004, in an amount equal to three
percent (3%) of the prepaid principal thereof, or (ii) (a) three percent (3%) of
the prepaid principal in excess of $10,000,000 thereof if the prepayment occurs
on or after November 28, 2004 but prior to May 28, 2005; (f) two percent (2%) of
the prepaid principal in excess of $10,000,000 thereof if the prepayment occurs
on or after May 28, 2005 but prior to May 28, 2006; (g) one percent (1%) of the
prepaid principal thereof in excess of $10,000,000 if the prepayment occurs on
or after May 28, 2006.

        "Proceeds" shall have the meaning assigned to it under the UCC and, in
any event, shall include, but not be limited to, the following at any time
whatsoever arising or receivable: (a) whatever is received upon the collection,
exchange, sale or other disposition of any Collateral, and any property into
which any of the Collateral is converted, whether cash or non-cash proceeds, (b)
any and all proceeds of any insurance, indemnity, warranty or guarantee payable
to the Borrower from time to time with respect to any of the Collateral, (c) any
and all payments (in any form whatsoever) made or

7

--------------------------------------------------------------------------------




due and payable to the Borrower from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of any of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), and (d) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

        "Release" means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching, or migration in,
by, from or related to any real property (including all buildings, fixtures or
other improvements located thereon) or personal property owned, leased or
operated by the Borrower into the indoor or outdoor environment, including the
movement of any Hazardous Material through air, soil, surface water, groundwater
or property.

        "Rio Energy" means Rio Energy International, Inc., a Texas corporation.

        "Rio Energy Charter" means the Time Charter Party Agreement dated on or
before the second Advance Date between Rio Energy, as charterer, and the
Borrower, as owner, as the same may be amended, supplemented, restated, replaced
or otherwise modified from time to time (subject to §7.2).

        "Second Advance Vessel" shall have the meaning set forth in the preamble
to §5.

        "Security Agreement" means the Security Agreement, dated as of the date
hereof, substantially in the form of Exhibit E pursuant to which the Borrower
has granted to the Lender, a security interest in certain assets of the Borrower
relating to the Vessels as security for the Obligations, as such agreement may
be amended, supplemented, restated, replaced or otherwise modified from time to
time.

        "Security Documents" means the Security Agreement and the Ship
Mortgages.

        "Ship Mortgage(s)" means the three First Preferred Ship Mortgages each
dated as of an Advance Date and substantially in the form of Exhibit C, each
granted by the Borrower in favor of the Lender with respect to each Vessel, as
such mortgages may be amended, supplemented, restated, replaced or otherwise
modified from time to time.

        "Subordinated Indebtedness" means Indebtedness of the Borrower that is
subordinated to the Obligations on terms, and pursuant to a subordination
agreement, that are satisfactory to the Lender (following prior notice to and
review by the Lender), in its reasonable discretion exercised from time to time.

        "Subsidiary" means, as to any Person, (a) any corporation of which more
than fifty percent (50%) of the outstanding stock having ordinary voting power
to elect a majority of its board of directors (or other governing body),
regardless of the existence at the time of a right of the holders of any class
or classes (however designated) of securities of such corporation to exercise
such voting power by reason of the happening of any contingency, or any
partnership of which more than fifty percent (50%) of the outstanding
partnership interests is, at the time, owned by such Person, or by one or more
Subsidiaries of such Person, or by such Person and one or more Subsidiaries of
such Person, and (b) any other entity which is controlled or capable of being
controlled by such Person, or by one or more Subsidiaries of such Person, or by
such Person and one or more Subsidiaries of such Person. Unless otherwise
qualified, all references to a "Subsidiary" or to "Subsidiaries" in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower or a
Subsidiary or Subsidiaries of such Subsidiary or Subsidiaries.

        "Tangible Net Worth" means the excess of total assets over total
liabilities, total assets and total liabilities each to be determined in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in §6.4 hereof, excluding, however, from the
determination of total assets (a) all assets which would be classified as
intangible assets under GAAP, including, without limitation, goodwill, licenses,
patents, trademarks, trade names, copyrights and franchises and (b) all assets
financed by secured nonrecourse obligations. Tangible Net Worth shall include
Subordinated Indebtedness.

8

--------------------------------------------------------------------------------




        "Taxes" means, with respect to any Person, any and all present or future
taxes, including any change in the basis of taxation (except a change in the
rate of taxation on the overall net income of such Person, by the jurisdiction,
or by any political subdivision or taxing authority of any such jurisdiction, in
which such Person has its principal office), levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including gross receipts, excise, property, sales, transfer, license, payroll,
social security and franchise taxes now or hereafter imposed or levied by the
United States of America, or any state, local or foreign government or by any
department, agency or other political subdivision or taxing authority thereof
and all interest, penalties, additions to tax or similar liabilities with
respect thereto. Notwithstanding the foregoing, the definition "Taxes" shall not
include any taxes or other charges as mentioned above on or with respect to the
income of the Lender.

        "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of New York.

        "Vessel(s)" means each of the two double hull barges and one tugboat, as
more particularly described in Schedule 1 hereto.

        "Westport" means Westport Petroleum, Inc., a California corporation.

        "Westport Charter" means the Time Charter Party Agreement dated as of
May 10, 2004, between Westport, as charterer, and the Borrower, as owner, as the
same may be amended, supplemented, restated, replaced or otherwise modified from
time to time (subject to §7.2).

§1.2    Other Definitional and Interpretive Provisions.

        (a)   All terms in this Agreement, the Exhibits and Schedules hereto
shall have the same defined meanings when used in any other Loan Documents,
unless the context shall require otherwise.

        (b)   Except as otherwise expressly provided herein, all accounting
terms not specifically defined or specified herein shall have the meanings
generally attributed to such terms under GAAP, including applicable statements
and interpretations issued by the Financial Accounting Standards Board and
bulletins, opinions, interpretations and statements issued by the American
Institute of Certified Public Accountants or its committees. All accounting
terms used in §§7.5, 7.6, 7.7 and 7.8 shall, unless otherwise indicated, apply
to K-Sea Transportation and its Subsidiaries on a consolidated basis.

        (c)   All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.

        (d)   The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provisions of this Agreement.

        (e)   The preamble hereto is part of this Agreement. Titles of Sections
in this Agreement are for convenience only, do not constitute part of this
Agreement and neither limit nor amplify the provisions of this Agreement, and
all references in this Agreement to Sections, Subsections, paragraphs, clauses,
subclasses, Schedules or Exhibits shall refer to the corresponding Section,
Subsection, paragraph clause, subclause, Schedule or Exhibit attached to this
Agreement, unless specific reference is made to the articles, sections or other
subdivisions or divisions of such Schedule or Exhibit to or in another document
or instrument.

        (f)    Subject at all times to §7.2, each definition of a document in
this Agreement shall include such document as amended, modified, supplemented,
restated, renewed or extended from time to time.

        (g)   Except where specifically restricted, reference to a party in a
Loan Document includes that party and its successors and assigns permitted
hereunder or under such Loan Document.

9

--------------------------------------------------------------------------------




        (h)   Unless otherwise specifically stated, whenever a time is referred
to in this Agreement or in any other Loan Document, such time shall be the local
time in Providence, Rhode Island and New York, New York.

        (i)    Any list in this Agreement of one or more items preceded by the
words "include or "including" shall not be deemed limited to the stated items
but shall be deemed without limitation.

SECTION 2.    THE TERM LOAN.

        §2.1    Advances; Purposes.    

        (a)   Subject to the terms and conditions set forth herein, and in
reliance upon the representations and warranties contained herein, during the
period from the date hereof through and including the Advance Termination Date,
the Lender shall advance a term loan to the Borrower by funding no more than two
Advances, the principal amount of which, in aggregate shall not exceed
$20,000,000.00 (the "Loan"). To request advances of the Loan upon the completion
of the construction of improvements to the Vessel, the Borrower shall deliver to
the Lender, not less than three Business Days before each requested funding
date, a written notice of borrowing in substantially in the form of Exhibit B
attached hereto, with the appropriate insertions and additions therein (the
"Notice of Borrowing") specifying (A) the proposed Advance Date (which shall be
on or before the Advance Termination Date), and (B) the amount of such Advance,
which shall be, (i) with respect to the first Advance, $10,899,200.00 and
(ii) with respect to the second Advance, an amount up to $9,100,800.00.

        (b)   The proceeds of the Loan shall be used by the Borrower to
refinance the costs of constructing improvements to the Vessels.

        (c)   The Notice of Borrowing when given shall be irrevocable. Unless
the Lender determines that any of the applicable conditions set forth in §4,
with respect to the first Advance, and §5, with respect to the second Advance,
have not then been satisfied, the Lender will make such Advance to the order of
the Borrower prior to the Lender's close of business on each Advance Date by
(i) credit in immediately available funds to the Borrower's account maintained
with the Lender or (ii) by wire transfer pursuant to the Borrower's instruction.

10

--------------------------------------------------------------------------------



        §2.2    Notes; Repayment of Principal and Interest.    

        (a)    The obligations of the Borrower to repay the Loan and to pay
interest thereon from and after an Advance Date, and other sums which may become
payable with respect thereto shall be evidenced with respect to each Advance by
a separate promissory note of the Borrower, (i) with respect to the first
Advance, substantially in the form of Exhibit A-1, and (ii) with respect to the
second Advance substantially in the form of Exhibit A-2 (each a "Note", and
collectively, the "Notes"), appropriately completed in accordance with the
provisions of this Agreement and dated as of each respective Advance Date. If
not earlier prepaid pursuant to the scheduled installment payments set forth in
the Notes or pursuant to §2.3, the entire remaining principal amount of the Loan
shall become immediately due and payable on the date which occurs 84 months
after each respective Advance Date, as set forth in each Note, without
presentment, demand or further notice of any kind, together with all accrued
interest and other amounts then owing by the Borrower to the Lender hereunder
and under the other Loan Documents. The principal balance of either of the Notes
may be prepaid pursuant to §2.3, provided that no amount of the Loan that is so
prepaid shall be available for reborrowing. Partial prepayments of either of the
Notes shall be applied to installment payments, in the inverse order of
maturity.

        (b)    After the first anniversary of the date of each respective Note,
the Borrower may request that the rate of interest payable under the respective
Note be converted to a fixed rate. If accepted by the Borrower, such fixed rate
shall be set for the remainder of the term of the Loan respecting the Advance
evidenced by such Note and shall be offered by the Lender, as determined by the
Lender, based on the closest whole-year interest rate swaps reported in the
Federal Reserve H-15 Report of the day prior to fixing the rate, plus 300 basis
points.

        (c)    Notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default that continues for thirty (30) days, the
Borrower shall pay to the Lender interest at the Default Rate on the principal
of the Loan, and on any other amounts payable by the Borrower under this
Agreement or the other Loan Documents (including interest to the extent
permitted by law) that is not paid on the due date thereof. In addition, if any
payment set forth in the Notes or hereunder shall not be made within ten (10)
days of the due date, the Borrower shall pay as an administrative and late
charge an amount equal to 5% of the amount of any such overdue payment. All late
charges and interest provided for in this §2.2(c) shall be payable on demand.
The payment or acceptance of the rate provided by this §2.2(c) or any such late
charge shall not constitute a waiver of any Default or Event of Default or an
amendment to this Agreement or otherwise prejudice or limit any rights or
remedies of the Lender.

        (d)    In no event shall the amount of interest due or payable under the
Loan, the Notes or any of the other Loan Documents, exceed the Highest Lawful
Rate, and in the event any such excess is paid by the Borrower or received by
the Lender, then such excess sum shall be deemed to be inadvertently paid or
received and shall be credited as a payment of principal, unless the Borrower
shall notify the Lender that the Borrower elects to have such excess returned to
it forthwith. It is the express intent hereof that the Borrower not pay and the
Lender not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under applicable
Law.

        §2.3    Prepayments.    

        (a)    Voluntary Prepayments.    The Borrower shall have the right to
prepay the Loan in whole or in part, together with accrued interest, provided
that such prepayment shall be accompanied by payment of the applicable
Prepayment Premium, and provided further that the Borrower shall give the Lender
notice of its intent to prepay the Loan or a portion thereof not later than 2:00
p.m. on the date that is three Business Days prior to the date of prepayment
(which prepayment date must be a date upon which a principal installment payment
is due under the Note), which notice shall be irrevocable; once

11

--------------------------------------------------------------------------------




given, the principal amount of the Loan designated in the Borrower's notice
shall become due and payable on the prepayment date specified therein.

        (b)    Mandatory Prepayments.    The Borrower shall be required to
prepay the principal balance of the respective Note relating to a Vessel,
together with all accrued interest and any other amounts then owing and
constituting Obligations (including the applicable Prepayment Premium), (i)
without derogating in any way from §6.16, in an amount equal to 100% of the net
proceeds received by the Borrower from the sale or other transfer of legal,
equitable or beneficial title of such Vessel or (ii) in an amount sufficient to
prepay in whole the Note relating to such Vessel on a date that is not earlier
than the date the insurance proceeds are received by the Borrower upon the
occurrence of an Event of Loss with respect to such Vessel; provided that, (A)
if the Borrower receives proceeds as a result of any of the events described in
clauses (i) and (ii) with respect to DBL 105 only (and not the Volunteer Tug),
the Borrower shall be required to prepay only an amount equal to 81% of the then
outstanding principal balance of the first Advance Note, and (B) if the Borrower
receives proceeds as a result of any of the events described in clauses (i) and
(ii) with respect to the Volunteer Tug only (and not DBL 105), the Borrower
shall be required to prepay only an amount equal to 19% of the then outstanding
principal balance of the first Advance Note..

        §2.4    Payments Generally.    

        (a)    All payments hereunder shall be made in Dollars and in
immediately available funds and shall be made prior to 2:00 p.m. on the date of
payment to the principal office of the Lender or such other office as the Lender
shall designate in writing. Payments received after 2:00 p.m. shall be deemed to
be payments made prior to 2:00 p.m. on the next succeeding Business Day.
Interest on the Loan and fees due and payable hereunder and under the Notes or
any of the other Loan Documents shall be computed on the basis of the actual
number of days elapsed over twelve (12) thirty (30) day months, including the
first day but excluding the last day of the relevant period. Any payment which
falls due on a day which is not a Business Day shall be rescheduled to the next
succeeding Business Day and interest and fees shall continue to accrue to such
rescheduled Business Day. The Borrower hereby irrevocably authorizes the Lender
to charge any and all of the Borrower's accounts with the Lender for the amount
of each such payment (the Lender agreeing to give notice to the Borrower
contemporaneously thereof), with the Borrower remaining liable for any
deficiency.

        (b)    The Borrower agrees to pay principal, interest, fees and all
other amounts due hereunder or under the Notes or under any other Loan Document
without setoff, recoupment or counterclaim. All amounts received by the Lender
for application to the Obligations (whether voluntary or mandatory payments or
prepayments, proceeds from liquidation of Collateral, or otherwise) shall be
applied by the Lender in the following order of priority: (i) to the payment of
any fees then due and payable, (ii) to the payments of all other amounts not
otherwise referred to in this §2.4 then due and payable hereunder or under the
other Loan Documents (including any reasonable costs and expenses incurred by
the Lender as a result of a Default or an Event of Default), (iii) to the
payment of interest then due and payable on the Loan, and (iv) to the payment of
principal then due and payable on the Loan. No application of payments will cure
any Event of Default or prevent acceleration, or continued acceleration, of
amounts payable under the Loan Documents or prevent the exercise, or continued
exercise, of rights and remedies of the Lender hereunder, under any of the other
Loan Documents or under applicable Law.

        §2.5    Increased Costs and Reduced Return.    The Borrower agrees that
if any Governmental Authority enacts or promulgates after the date hereof any
Law, or any request, guideline or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) or any
change in the interpretation or administration of any existing Law by any
Governmental Authority charged with the administration thereof, which shall
either (a) impose, affect, modify or deem applicable any reserve, special
deposit, capital maintenance or similar requirement

12

--------------------------------------------------------------------------------




against the Loan, or (b) impose on the Lender any other condition regarding the
Loan, this Agreement, or the Notes, or (c) result in any requirement regarding
capital adequacy (including any risk-based capital guidelines) affecting the
Lender being imposed or modified or deemed applicable to the Lender and the
result of any event referred to in clause (a), (b) or (c) above shall be to
increase the cost to the Lender of making, funding or maintaining the Loan or to
reduce the amount of any sum receivable by the Lender or the Lender's rate of
return on capital with respect to the Loan to a level below that which the
Lender could have achieved but for such imposition, modification or deemed
applicability (taking into consideration the Lender's policies with respect to
capital adequacy) by an amount deemed by the Lender (in the exercise of its
reasonable discretion) to be material, then, upon demand by the Lender in
writing, the Borrower shall pay to the Lender, within ten (10) Business Days
after receipt of the Lender's written demand and the statement described in the
following sentence, additional amounts which shall be sufficient to compensate
the Lender for such increased cost or reduced rate of return, provided that the
Borrower shall have no obligation to pay any such amount (x) to the extent that
such increased cost or reduction in rate of return on capital is a result of any
one or more of the following: (1) the Lender's transfer of its interest in the
Loan and the Notes to another lending office, (2) circumstances applicable to
the Lender but not of general application to other similar lenders, (3) a
downgrade in the credit rating accorded the Lender (or an Affiliate of the
Lender) by any credit rating agency, or (4) the Lender's unreasonably treating
the Loan less favorably than other similarly situated loans in the Lender's loan
portfolio, or (y) except after an Event of Default shall have occurred, in the
case of any Person that becomes a Lender after the date hereof, to the extent
that the amount of the increased cost or reduction in rate of return on capital
exceeds the amount of the increased cost or reduction in rate of return on
capital that would have been suffered by the Initial Lender if the Initial
Lender owned such Person's interest in the Loan. In the absence of manifest
error, a statement setting forth the basis for requesting such compensation and
the method for, and reasonable calculations for, determining the amount thereof,
submitted by the Lender to the Borrower, shall be final, conclusive and binding
on all parties for all purposes.

        §2.6    Payments Free and Clear of Taxes.    

        (a)    Except as provided in the following sentence, payments of
principal, interest, fees and other amounts under this Agreement, the Notes or
any other Loan Document or otherwise paid or payable to the Lender (as used in
this §2.6, "Payments") shall be made free and clear of, and without deduction by
reason of, Indemnified Taxes, all of which shall be paid by the Borrower for its
own account not later than the date when due. If the Borrower is required by law
or regulation to deduct or withhold any Taxes from any Payment, it shall:
(i) make such deduction or withholding; (ii) pay the amount so deducted or
withheld to the appropriate taxing authority not later than the date when due;
(iii) deliver to the Lender, promptly and in any event within 15 days after the
date on which such Taxes become due, original tax receipts (if reasonably
obtainable) or other evidence satisfactory to the Lender of the payment when due
of the full amount of such Taxes; and (iv) pay to the Lender forthwith upon
request from time to time, such additional amounts as may be necessary so the
Lender receives, free and clear of all Taxes (other than Excluded Taxes), the
full amount of such Payment stated to be due under this Agreement, the Notes or
any other Loan Document as if no such deduction or withholding had been made.

        (b)    The Borrower agrees to indemnify the Lender for the full amount
of Indemnified Taxes paid by the Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto within ten
Business Days after receipt of the Lender's written demand therefore (which
written demand shall include or be accompanied by (x) a description in
reasonable detail of the Indemnified Tax involved and the calculation of the
amount of indemnity demanded and (y) a copy of each written communication which
the Lender received from any Governmental Authority or other taxing authority
with respect to such Indemnified Tax.

13

--------------------------------------------------------------------------------




        (c)    If the Borrower pays any Indemnified Tax to any Governmental
Authority or other taxing authority, or pays any amount to the Lender pursuant
to §§2.6(a)(iv) or 2.6(b) with respect to any Tax:

        (i)    the Borrower shall be subrogated to the rights of the Lender with
respect to such Tax, and the Lender shall take such action as the Borrower may
reasonably request to enable the Borrower to exercise those rights; and

        (ii)   to the extent that the Lender receives a refund of such Tax, the
Lender shall pay the amount of such refund to the Borrower within thirty (30)
days after receipt thereof.

        (d)    Notwithstanding any provision to the contrary in the Loan
Documents, the Borrower shall have no obligation to pay, or to indemnify the
Lender for, any Tax pursuant to this §2.6 to the extent that such Tax has been
taken into account in the calculation of any amount paid or payable by the
Borrower to the Lender pursuant to §2.5 or §9.

        (e)    The Borrower's deduction or withholding from any Payment any
withholding tax that is an Excluded Tax and the Borrower's payment of such
Payment reduced by such withholding tax in accordance with this §2.6 shall not
be a Default or an Event of Default.

        (f)    If the Lender receives a written claim from any Governmental
Authority or other taxing authority for any Indemnified Tax, the Lender shall
send a copy of such written claim to the Borrower promptly after receipt
thereof. If requested by the Borrower and the Borrower acknowledges, in writing,
that such Tax is an Indemnified Tax, the Lender shall contest (or permit the
Borrower to contest) such claim in accordance with applicable Law (including
appealing any adverse determination) and shall not concede, settle, compromise
or discontinue such contest without the Borrower's prior written consent (which
shall not be unreasonably withheld) , and the Borrower shall pay the reasonable
expenses incurred by the Lender in connection with such contest.

        §2.7    Mitigation Obligations    If the Lender requests compensation
under §2.5 hereof or if the Borrower is required to pay any additional amount to
any Lender (or to any Governmental Authority for account of any Lender) pursuant
to 2.6 hereof or if a change in Law after the date hereof gives rise to a
reasonable expectation that such a request or requirement would (but for §2.7)
occur, then (if reasonably practicable) the Lender shall use reasonable efforts
to designate a different lending office for funding or booking the Loan or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to §2.5 or §2.6 hereof, as the case may be, in the
future, and (ii) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
agrees to pay the reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.

        If the Lender requests compensation under §2.5 hereof, or if the
Borrower is required to pay any additional amount to the Lender (or to any
Governmental Authority for account of the Lender) pursuant to §2.6 hereof, or if
a change in Law after the date hereof gives rise to a reasonable expectation
that such a request or requirement would (but for this 2.7) occur, or if the
Lender defaults in its obligation to fund Advances hereunder, then the Borrower
may, at its sole expense, upon notice to the Lender, prepay the Loan in whole,
subject to the requirements of §2.3(a) hereof other than the requirement to pay
the applicable Prepayment Premium, provided, that the Lender shall have received
payment of an amount equal to the outstanding principal of its Loan, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the Borrower. The Borrower shall not be permitted to make any such
prepayment free of an otherwise applicable Prepayment Premium under this §2.7
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to make such prepayment under this
paragraph cease to apply.

14

--------------------------------------------------------------------------------




SECTION 3.    REPRESENTATIONS AND WARRANTIES

        To induce the Lender to enter into this Agreement and to make the Loan
hereunder, the Borrower represents and warrants to the Lender that:

        §3.1    Legal Existence and Good Standing, Etc.    

        (a)    The Borrower is a limited partnership validly formed and existing
under the laws of the State of Delaware and has all requisite limited
partnership or other power to own the Vessels, its other property and conduct
its business substantially as presently conducted by it and as proposed to be
conducted by it.

        (b)    The Borrower maintains its chief executive office and principal
place of business at 3245 Richmond Terrace, Staten Island, New York 10303, at
which place its principal books and records are kept.

        (c)    The Borrower is qualified to do business and is in good standing
in all jurisdictions in which a failure to be so qualified and in good standing
might have a Materially Adverse Effect.

        §3.2    Limited Partnership Power; Consents; Absence of Conflict with
Other Agreements Etc.    The execution, delivery and performance of the Loan
Documents by the Borrower and the borrowings and transactions contemplated
thereby:

        (a)    are within the Borrower's powers as a limited partnership, and
have been duly authorized by all necessary limited partnership action of the
Borrower and its general partner;

        (b)    do not require any approval or consent of, or filing with, any
Governmental Authority bearing on the validity of such instruments and
borrowings which is required by any Law and are not in contravention of Law or
the terms of the Borrower's partnership agreement or other organizational
document, or any amendment of any thereof;

        (c)    will not violate or result in any breach or contravention of or
the creation of any Lien under (except in favor of the Lender) any indenture,
agreement, lease, instrument or undertaking to which the Borrower is a party or
by which it or any of its properties are bound; and

        (d)    are and will be valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting generally the enforcement of creditors'
rights, and except to the extent that the availability of equitable remedies
with respect to such obligations may be subject to the discretion of the court
before which any proceedings for such remedies may be brought.

        §3.3    Title to Properties.    K-Sea Transportation and its
Subsidiaries own all of their assets reflected in the balance sheet of K-Sea
Transportation and its Subsidiaries as at February 29, 2004, or acquired since
that date, subject, in the case of the Vessels, to no Liens of record on the
collateral except those set forth in Schedule 2. The Borrower has good and
marketable title to all items of Collateral pledged by it, free and clear of any
Liens, except Permitted Liens. On each Advance Date and thereafter, all Vessels
shall be properly documented in the name of the Borrower.

        §3.4    Financial Statements.    The Borrower, has furnished to the
Lender a copy of K-Sea Transportation's and its Subsidiaries balance sheets as
at February 29, 2004 and statements of income and changes in financial position
unaudited for the seven (7) months then ended. All such financial statements
have been prepared in accordance with GAAP and fairly present the financial
condition and the results of operations of K-Sea Transportation and its
Subsidiaries taken as a whole as at the close of business on the date thereof.
There are no liabilities, contingent or otherwise, of the Borrower involving
material amounts, known to the officers of the Borrower and not disclosed in
said financial

15

--------------------------------------------------------------------------------




statements and the related notes thereto or not reflected in the financial
statements most recently delivered in connection with §§6.4(a) or (b).

        §3.5    No Material Changes Etc.    No material adverse changes have
occurred in the financial condition or business of K-Sea Transportation and its
Subsidiaries taken as a whole as shown on or reflected in the balance sheets or
other financial statements delivered on or before the date hereof in the balance
sheets or other financial statements most recently delivered in connection with
§§6.4(a) or (b).

        §3.6    Franchises, Patents, Copyrights, Licenses, Etc.    The Borrower
possesses franchises, patents, copyrights, trademarks, trade names, licenses and
permits, and rights in respect of the foregoing adequate for the conduct of its
business as now conducted without any known conflict with any rights of others.

        §3.7    Litigation.    There are no actions, suits, proceedings or
investigations of any kind pending or, to the best knowledge of the Borrower,
threatened against the Borrower before any court, tribunal or administrative
agency or board which, if adversely determined, might reasonably be expected to,
either in any case or in the aggregate have a Materially Adverse Effect or
result in any liability not adequately covered by insurance.

        §3.8    No Materially Adverse Contracts, Etc.    The Borrower is not
subject to any charter, limited partnership or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of its
officers has or is reasonably expected in the future to have a Materially
Adverse Effect. The Borrower is not a party to any contract or agreement which
in the judgment of its officers has or is reasonably expected to have any
Materially Adverse Effect, except as otherwise reflected in adequate reserves.

        §3.9    Compliance with Other Instruments, Laws, Etc.    The Borrower is
not in violation of any provision of its charter documents or its partnership
agreement or any agreement, lease or other instrument by which it or any of its
properties may be bound, or any Law, decree, order, judgment, statute, license,
rule or regulation, in a manner which could reasonably be expected to result in
the imposition of substantial penalties or otherwise have a Materially Adversely
Effect. There are no past or present events, conditions, circumstances,
activities, practices, incidents, actions or plans known to the Borrower which
reasonably could be expected to interfere with or prevent continued compliance,
or which reasonably could be expected to give rise to any common law or
statutory liability, under, relating to or in connection with any Environmental
Law or otherwise form the basis of any claim, action, proceeding, hearing or
investigation under applicable Law based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling, or the emission, discharge, release or threatened release into the
environment, of any pollutant, contaminant, or Hazardous Material or waste with
respect to the Borrower or its business which could reasonably be expected to
have a Materially Adverse Effect.

        §3.10    Tax Status.    The Borrower has filed all material federal and
state income and all other material tax returns, reports and declarations which
the Borrower is required by any applicable Law of any jurisdiction to which it
is subject or has obtained an extension for filing such returns, reports and
declarations which is still in effect; has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith by appropriate
proceedings diligently pursued; and has set aside on its books provisions
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no material unpaid taxes claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Borrower know of no basis for any such
claim.

16

--------------------------------------------------------------------------------




        §3.11    No Default.    No Default or Event of Default exists at the
delivery of this Agreement.

        §3.12    Absence of Liens.    At the time of the making of each Advance
hereunder, there will be no financing statement, security agreement or ship
mortgage in effect which purports to cover, create, perfect or give notice of
any present or possible future Lien on the Vessel being financed with such
Advance or rights thereunder, or any other Liens thereon or on any of the other
Collateral, except for Permitted Liens or except for Liens with respect to the
Existing Revolver, for which an appropriate release or discharge will be filed
contemporaneously with the making of such Advance.

        §3.13    Use of Proceeds.    The proceeds of the Loan shall be used to
repay the principal portion of indebtedness incurred by the Borrower to finance
the construction of the improvements to the Vessels. No portion of the Loan is
to be used for the purpose of purchasing or carrying any "margin security" or
"margin stock" in contravention of Regulations U or X of the Board of Governors
of the Federal Reserve System, and the Borrower is not engaged in the business
of extending credit to others for such purpose.

        §3.14    Pension Plans.    Neither the Borrower nor any other member of
any Controlled Group that includes the Borrower maintains or pays contributions
to, or is required to pay contributions to, any Plan.

        The Lender (i) represents and warrants to the Borrower that none of the
funds to be used by the Lender to make or maintain the Loan or to acquire or
hold the Notes are or will be "assets" (as defined in the regulations to Section
406 of ERISA) of an "employee benefit plan" (as defined in Section 3(3) of
ERISA) or of a "plan" (as defined in Section 4975(e)(1) of the Code), and (ii)
covenants that (notwithstanding anything herein or in any other Loan Document to
the contrary) the Lender will not sell, transfer, assign, or grant a
participation in, any part of its interest in the Loan, this Agreement or the
Notes to any other Person unless such Person (A) makes (1) a representation and
warranty that is equivalent to the representation and warranty contained in
clause (i) and (2) the covenant contained in this clause (ii), and (B) agrees to
be bound by all of the provisions hereof and of all the other Loan Documents
applicable to the Lender.

        §3.15    Holding Company and Investment Company.    The Borrower is not
a "holding company" or a "subsidiary company" of a "holding company" or an
"affiliate" of a "holding company", as such terms are defined in the Public
Utility Holding Company Act of 1935; nor is it a "registered investment company"
or an "affiliated company or a "principal underwriter" of a "registered
investment company", as such terms are defined in the Investment Company Act of
1940, as amended.

        §3.16    Disclosure.    This Agreement and all certificates and written
statements furnished by or on behalf of the Borrower to the Lender in connection
herewith (all of which shall constitute representations and warranties made by
the Borrower hereunder) do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact known to the
Borrower which has or is expected to have a Materially Adverse Effect, except as
has been disclosed previously to the Lender in writing.

        §3.17    Charters.    

        (a)    On or before the second Advance Date, the Rio Energy Charter
shall have been duly authorized, executed and delivered by the Borrower and (to
the knowledge of the Borrower without any independent verification) Rio Energy
and constitutes a valid and binding obligation of the Borrower and (to the
knowledge of the Borrower without any independent verification) Rio Energy,
enforceable in accordance with its terms. All material consents, licenses,
approvals or authorizations of, exemptions by, and registrations or declarations
with, any Governmental Authority required to be obtained, effected or given in
connection with the execution, delivery and performance of the Rio Energy
Charter by the Borrower and (to the knowledge of the Borrower without any
independent verification) Rio Energy shall have been duly obtained, effected or
given and are in full force and

17

--------------------------------------------------------------------------------




effect. Neither the Borrower nor (to the Borrower's knowledge without
independent verification) Rio Energy shall be in default in the performance or
observance of any material covenant, term or condition contained in the Rio
Energy Charter on the second Advance Date. The Borrower shall have fully
performed all its obligations under the Rio Energy Charter that can be performed
to the second Advance Date and to the best of the Borrower's knowledge no
defense, offset, counterclaim or claim has been asserted or alleged against the
Borrower with respect to the Rio Energy Charter.

        (b)    The Westport Charter has been duly authorized, executed and
delivered by the Borrower and (to the knowledge of the Borrower without any
independent verification) Westport and constitutes a valid and binding
obligation of the Borrower and (to the knowledge of the Borrower without any
independent verification) Westport, enforceable in accordance with its terms.
All material consents, licenses, approvals or authorizations of, exemptions by,
and registrations or declarations with, any Governmental Authority required to
be obtained, effected or given in connection with the execution, delivery and
performance of the Westport Charter by the Borrower and (to the knowledge of the
Borrower without any independent verification) Westport have been duly obtained,
effected or given and are in full force and effect. Neither the Borrower nor (to
the Borrower's knowledge without independent verification) Westport is in
default in the performance or observance of any material covenant, term or
condition contained in the Westport Charter. The Borrower has fully performed
all of its obligations under the Westport Charter that can be performed to date
and to the best of the Borrower's knowledge no defense, offset, counterclaim or
claim has been asserted or alleged against the Borrower with respect to the
Westport Charter.

        §3.18    First Lien.    

        (a)    Upon filing the Financing Statements and an amendment to
terminate the security interest in the Vessels under the Existing Revolver, with
the Delaware Secretary of State, the Security Agreement will create a legal,
valid and perfected first lien on and first priority security interest in all of
the Collateral (other than Collateral that is not perfected by such means)
described therein (and any Proceeds thereof), as security for the Obligations,
free and clear of all other Liens whatsoever except Permitted Liens. No security
agreement, financing statement, equivalent security or lien instrument or
continuation statement covering all or any part of the Collateral, which has
been signed by the Borrower or which the Borrower has authorized any other
Person to sign or file or record, is on file or of record with any public
office, except such as may have been filed by or on behalf of the Borrower in
favor of the lenders under the Existing Revolver pursuant to the Loan Documents,
which shall be terminated contemporaneously with the filing of the Financing
Statements referenced above.

        (b)    Upon execution and filing for recording thereof and of mortgage
discharges respecting mortgages granted in connection with the Existing Revolver
with the Coast Guard, each Ship Mortgage creates legal, valid and perfected
first liens on and first priority security interests in favor of the Lender with
respect to all Collateral described therein as security for the Obligations,
free and clear of all other Liens whatsoever other than Permitted Liens. No
mortgage, pledge, security agreement, financing statement, equivalent security
or lien instrument or continuation statement covering all or any part of the
Collateral, which has been signed by the Borrower or any predecessor-in-interest
of the Borrower or which the Borrower has authorized any other Person to sign or
file or record, is on file or of record with the Coast Guard or with any other
public office.

        §3.19    Environmental Matters.    

        (a)    The Borrower and each of its Subsidiaries has obtained all
material permits, licenses and other authorizations which are required under all
Environmental Laws, except to the extent failure to have any such permit,
license or authorization would not have a Materially Adverse Effect. The
Borrower and each of its Subsidiaries is in compliance in all material respects
with the terms and conditions of all such permits, licenses and authorizations,
and are also in compliance in all material respects with all other limitations,
restrictions, conditions, standards, prohibitions, requirements,

18

--------------------------------------------------------------------------------




obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder,
except to the extent failure to comply would not have a Materially Adverse
Effect on their business, financial condition or operations taken as a whole.

        (b)    No notice, notification, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
premium has been assessed and no investigation or review is pending or, to the
knowledge of the Borrower without any independent verification, threatened by
any governmental or other entity with respect to any alleged failure by the
Borrower or any of its Subsidiaries to have any permit, license or authorization
required in connection with the conduct of its business or with respect to any
Environmental Laws, including Environmental Laws relating to the generation,
treatment, storage, recycling, transportation, disposal or release of any
Hazardous Materials.

        (c)    Except as set forth in the "Legal Proceedings" section on page 29
of K-Sea Transportation's most recent Form 10-Q filed with the Securities and
Exchange Commission, no material oral or written notification of a release of a
Hazardous Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no property now or previously owned, leased or used by the
Borrower or any of its Subsidiaries is listed or, to the Borrower's knowledge
without any independent verification, proposed for listing on the National
Priorities List under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or on any similar state list of sites
requiring investigation or clean-up.

        (d)    There are no Liens or encumbrances arising under or pursuant to
any Environmental Laws on any of the real property or properties owned, leased
or used by the Borrower or any of its Subsidiaries other than Liens, if any,
that do not (i) materially detract from the value of the property or (ii)
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries or (iii) have a Materially Adverse Effect on
the ability of the Borrower or any of its Subsidiaries taken as a whole to
perform its obligations under the Loan Documents, and no governmental actions
have been taken or, to the knowledge of the Borrower without any independent
verification, are in process which might reasonably be expected to subject any
of such properties to such Liens or encumbrances or, as a result of which the
Borrower or any of its Subsidiaries would be required to place any notice or
restriction relating to the presence of Hazardous Materials at any property
owned by it in any deed to such property.

        (e)    Neither the Borrower nor any of its Subsidiaries, nor, to the
knowledge of the Borrower without any independent verification, any previous
owner, tenant, occupant or user of any property owned, leased or used by the
Borrower or any of its Subsidiaries has (i) engaged in or permitted any
operations or activities upon or any use or occupancy of such property, or any
portion thereof, for the purpose of or in any way involving the handling,
manufacture, treatment, storage, use, generation, release, discharge, refining,
dumping or disposal of any Hazardous Materials on, under, in or about such
property, except in compliance in all material respects with all Environmental
Laws, or (ii) transported any Hazardous Materials to, from or across such
property except in compliance in all material respects with all Environmental
Laws; nor to the best knowledge of the Borrower have any Hazardous Materials
migrated from the properties upon, about or beneath such property, nor, to the
best knowledge of the Borrower, are any Hazardous Materials presently
constructed, deposited, stored or otherwise located on, under, in or about such
property except in compliance in all material respects with all Environmental
Laws.

        §3.20    Solvency.    The Borrower, after giving effect to the Loan, is
solvent.

        §3.21    Survival of Representations and Warranties, Etc.    All
statements contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Borrower pursuant to or in connection with this
Agreement or any of the Loan Documents (including any such representation or

19

--------------------------------------------------------------------------------




warranty made or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be deemed to be made at and as of
the date hereof and as of the date of the making of each Advance of the Loan.
All representations and warranties made under this Agreement shall survive, and
not be waived by, the execution and delivery of this Agreement or any other Loan
Document, any investigation or inquiry by the Lender, or by making the Loan
under this Agreement.

SECTION 4. CONDITIONS OF FUNDING THE FIRST ADVANCE.

        The obligation of the Lender to fund the first Advance of the Loan shall
be subject to the prior satisfaction of the following conditions precedent (in
each case, as applicable, as to the Volunteer tug and the DBL 105, each as
further described on Schedule 1, (collectively referred to as the "First Advance
Vessels") being financed by such Advance). The request by the Borrower for such
Advance shall be deemed a certification by the Borrower that the conditions
precedent set forth in this !4 have been satisfied:

        §4.1    Execution and Delivery.    All of the Loan Documents (other than
the Ship Mortgage relating to the DBL 155 as further described on Schedule 1)
shall have been executed and delivered by the Borrower to the Lender. The
Borrower shall have executed and delivered a Note for such first Advance in
accordance with §2.1.

        §4.2    Westport Charter.    The Westport Charter (a) shall have been
executed and delivered by the parties thereto, (b) shall be satisfactory to the
Lender in form and substance in its reasonable discretion, and (c) shall be in
full force and effect in accordance with its terms.

        §4.3    Representations and Warranties.    The representations and
warranties contained in !3 shall have been true and correct at and as of the
date on which made and shall also be true and correct at and as of the Advance
Date with the same effect as if made at and as of such date.

        §4.4    Performance; No Default.    The Borrower shall have performed
and complied with all terms and conditions of the Loan Documents required to be
performed or complied with by it prior to or at the time of the Advance Date,
and at the time of the Advance Date, there shall exist no Default or Event of
Default, nor shall any Default or Event of Default exist or occur after giving
effect to the funding of the first Advance of the Loan.

        §4.5    Officer's Certificate.    The Borrower shall have delivered to
the Lender an Officer's Certificate certifying that the conditions precedent set
forth in §§4.3 and 4.4 are satisfied at and as of the Advance Date.

20

--------------------------------------------------------------------------------



        §4.6    Certified Copies of Charter Documents.    The Lender shall have
received from the Borrower, copies, certified by a duly authorized officer to be
true and complete as of the Advance Date, of its partnership agreement, or other
organizational document, all as in effect on such date.

        §4.7    Proof of Partnership or General Partner Action.    The Lender
shall have received from the Borrower copies, certified by an Authorized Officer
to be true and complete as of the first Advance Date, of the records of all
partnership actions taken to authorize: (a) its execution and delivery of the
Loan Documents (b) its performance of all of its agreements and obligations
under each of such documents, and (c) the borrowings and other transactions
contemplated by this Agreement.

        §4.8    Incumbency Certificate.    The Lender shall have received from
the Borrower an incumbency certificate, dated as of the first Advance Date and
signed by an Authorized Officer, giving the name and bearing a specimen
signature of each individual who shall be authorized: (i) to sign the Loan
Documents, in its name and on its behalf, (ii) to make application for the Loan,
and (iii) to give notices and to take other action on its behalf under this
Agreement.

        §4.9    No Material Adverse Change.    No event or change shall have
occurred, in the sole judgment of the Lender, that has caused or evidences a
Materially Adverse Effect.

        §4.10    Delivery of Notice of Borrowing.    A Notice of Borrowing for
such Advance shall have been made by the Borrower in accordance with §2.1.

        §4.11    Original Vessel Documents.    All conditions to the obligation
of any party to complete the refinancing of the First Advance Vessels and
related transactions, (without waiver of any thereof except with the prior
consent of the Lender), shall have been fulfilled, and all requisite actions by
any party, including the execution, delivery and filing for recording of the
Ship Mortgages respecting the First Advance Vessels and otherwise as appropriate
of the Original Vessel Documents and all other necessary documentation, shall
have taken place, such that the refinancing of the First Advance Vessels and
such related transactions shall be consummated immediately upon disbursement of
the Loan in accordance with the terms hereof.

        §4.12    Recordation of Ship Mortgage.    The Lender shall have received
satisfactory evidence that the Ship Mortgage for each of the First Advance
Vessels has been duly filed for recording with the U.S. Coast Guard National
Vessel Documentation Center and to create and perfect a first preferred ship
mortgage Lien on all of the Collateral described therein in favor of the Lender.

        §4.13    Opinion of Counsel.    The Lender shall have received on the
first Advance Date from Holland & Knight LLP, counsel for the Borrower, a
favorable opinion addressed to the Lender and dated such first Advance Date, in
form and substance satisfactory to the Lender and its counsel.

        §4.14    Proceedings and Documents.    All proceedings in connection
with the transactions contemplated by this Agreement and all documents incident
thereto shall be reasonably satisfactory in substance and in form to the Lender
and its counsel, and the Lender and such counsel shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Lender or such counsel may reasonably request.

        §4.15    Appraisal.    The Borrower shall, at its expense, have
delivered to the Lender an on-site appraisal of each of the First Advance
Vessels, performed by an independent appraiser who is satisfactory to the Lender
and which such appraisal shall be satisfactory to the Lender in its absolute
discretion.

        §4.16    Recorded Lien Searches.    The Lender shall have received: (a)
UCC search reports with respect to the records of the (i) Delaware Secretary of
State office, (ii) New York Secretary of State office, and (iii) Richmond County
office, and copies of executed Form UCC-3 Financing Statement

21

--------------------------------------------------------------------------------




Amendments for all financing statements on record against the Borrower and that
otherwise would cover any of the Collateral, together with evidence of the
filing thereof, and (b) a U.S. Coast Guard Abstract of Title verifying that
there are no outstanding ship mortgages recorded with the Coast Guard covering
each of the First Advance Vessels or any other assets or rights associated
therewith (other than a ship mortgage for which a valid and recordable release
shall have been executed and delivered by the mortgagee thereof and filed with
the Coast Guard).

        §4.17    Financing Statements.    The Lender shall have received
satisfactory evidence that the Financing Statements have been duly filed with
the office of the Secretary of State of Delaware and any other filing locations
required hereunder to create and perfect a first priority Lien on all of the
Collateral relating to the First Advance Vessels being financed in favor of the
Lender.

        §4.18    Evidence of Insurance.    The Lender shall have received
certificates of insurance covering the First Advance Vessels demonstrating
compliance with the insurance requirements of this Agreement and the other Loan
Documents.

        §4.19    Delivery of Invoices.    The Lender shall have received copies
of all vessel improvement invoices and evidence of payment thereof with respect
to the First Advance Vessels.

SECTION 5.    CONDITIONS OF SECOND ADVANCE OF LOAN

        The second advance of the Loan shall be subject to the further
conditions precedent set forth below (in each case as to the DBL 155) (the
"Second Advance Vessel") being financed by such second Advance). The request by
the Borrower for such Advance shall be deemed a certification by the Borrower
that the conditions precedent set forth in this §5 have been satisfied.

        §5.1    Delivery of Notice of Borrowing.    A Notice of Borrowing for
such Advance shall have been made by the Borrower in accordance with §2.1.

        §5.2    Execution and Delivery of Note.    The Borrower shall have
executed and delivered a Note for such second Advance in accordance with §2.1.

        §5.3    Rio Energy Charter.    The Rio Energy Charter (a) shall have
been executed and delivered by the parties thereto, (b) shall be satisfactory to
the Lender in form and substance, in its reasonable discretion, and (c) shall be
in full force and effect in accordance with its terms.

        §5.4    Representations and Warranties.    Each of the representations
and warranties contained herein and in the other Loan Documents shall be true,
correct and complete in all material respects on and as of the second Advance
Date to the same extent as though made on and as of that date.

        §5.5    Performance; No Default.    The Borrower shall have performed
and complied with all terms and conditions of the Loan Documents required to be
performed and complied with by it on or before the second Advance Date and on
such Advance Date there shall exist no Default or Event of Default, nor shall
the making of the second Advance by the Lender result in a Default or Event of
Default.

        §5.6    Original Vessel Documents.    All conditions to the obligation
of any party to complete the refinancing of the Second Advance Vessel and
related transactions, (without waiver of any thereof except with the prior
consent of the Lender), shall have been fulfilled, and all requisite actions by
any party, including the execution, delivery and filing for recording of the
Ship Mortgage respecting the Second Advance Vessel and otherwise as appropriate
of the Original Vessel Documents and all other necessary documentation, shall
have taken place, such that the refinancing of the Second Advance Vessel and
such related transactions shall be consummated immediately upon disbursement of
the Loan in accordance with the terms hereof.

22

--------------------------------------------------------------------------------




        §5.7    Recordation of Ship Mortgage.    The Lender shall have received
satisfactory evidence that the Ship Mortgage for the Second Advance Vessel has
been duly filed for recording with the U.S. Coast Guard National Vessel
Documentation Center and to create and perfect a first preferred ship mortgage
Lien on all of the Collateral described therein in favor of the Lender.

        §5.8    Opinion of Counsel.    The Lender shall have received on the
second Advance Date from Holland & Knight LLP, counsel for the Borrower, a
favorable opinion addressed to the Lender and dated such second Advance Date, in
form and substance satisfactory to the Lender and its counsel.

        §5.9    Proceedings and Documents.    All proceedings in connection with
the transactions contemplated by this Agreement and all documents incident
thereto shall be reasonably satisfactory in substance and in form to the Lender
and its counsel, and the Lender and such counsel shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Lender or such counsel may reasonably request.

        §5.10    Appraisal.    The Borrower shall, at its expense, have
delivered to the Lender an on-site appraisal of the Second Advance Vessel,
performed by an independent appraiser who is satisfactory to the Lender and
which such appraisal shall be satisfactory to the Lender in its absolute
discretion.

        §5.11    Recorded Lien Searches.    The Lender shall have received: (a)
UCC search reports with respect to the records of the (i) Delaware Secretary of
State office, (ii) New York Secretary of State office and (iii) Richmond county
clerk's office, and copies of executed Form UCC-3 Financing Statement Amendments
for all financing statements on record against the Borrower and that otherwise
would cover any of the Collateral, together with evidence of the filing thereof,
and (b) a U.S. Coast Guard Abstract of Title verifying that there are no
outstanding ship mortgages or other Liens recorded with the Coast Guard covering
the Second Advance Vessel or any other assets or rights associated therewith
(other than a ship mortgage for which a valid and recordable release shall have
been executed and delivered by the Mortgagee thereof and filed with the Coast
Guard).

        §5.12    Financing Statements.    The Lender shall have received
satisfactory evidence that the Financing Statements have been duly filed with
the office of the Secretary of State of Delaware and any other filing locations
required hereunder to create and perfect a first priority Lien on all of the
Collateral relating to the Second Advance Vessel being financed in favor of the
Lender.

        §5.13    No Material Adverse Change.    No event or change shall have
occurred, in the sole judgment of the Lender, that has caused or evidences a
Materially Adverse Effect.

        §5.14    Evidence of Insurance.    The Lender shall have received
certificates of insurance covering the Second Advance Vessel demonstrating
compliance with the insurance requirements of this Agreement and the other Loan
Documents.

        §5.15    Delivery of Invoices.    The Lender shall have received copies
of all vessel improvement invoices and evidence of payment thereof with respect
to the Second Advance Vessel.

        §5.16    Officer's Certificate.    The Borrower shall have delivered to
the Lender an Officer's Certificate certifying that the conditions precedent set
forth in §§4.3 and 4.4 are satisfied at and as of the second Advance Date.

SECTION 6.    AFFIRMATIVE COVENANTS.

        The Borrower covenants and agrees that so long as the Loan remains
outstanding and unpaid:

        §6.1    Punctual Payment.    The Borrower shall duly and punctually pay
or cause to be paid the installment payments of principal and interest on the
Loan, and any other amounts at any time owing

23

--------------------------------------------------------------------------------




hereunder or under the Notes or other Loan Documents, all in accordance with the
terms of this Agreement, the Notes, and the other Loan Documents.

        §6.2    Maintenance of Offices.    The Borrower shall maintain a place
of business at the location specified in §13, or at such other place in the
United States of America as it shall designate upon written notice, addressed as
provided in §13, to the Lender where notices, presentations and demands to or
upon the Borrower in respect of the Loan Documents may be given or made.

        §6.3    Records and Accounts.    The Borrower shall keep true records
and books of account in which full, true and correct entries shall be made in
accordance with GAAP and maintain adequate accounts and reserves for all Taxes,
all depreciation, depletion, obsolescence and amortization of their properties,
all contingencies, and all other reserves.

        §6.4    Financial Statements, Certificates, and Other
Information.    The Borrower shall deliver to the Lender:

        (a)    As soon as practicable and, in any event, within (i) 120 days
after the end of each fiscal year, consolidated balance sheets of K-Sea
Transportation and its Subsidiaries as at the end of such fiscal year, and
consolidated statements of income, cash flow and members' equity, each for the
fiscal year then ended and each setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and a report and opinion of the Borrower's independent
accountants, which report and opinion shall have been prepared in accordance
with GAAP;

        (b)    As soon as practicable and, in any event, within 60 days after
the end of each of the first three quarters during each fiscal year of the
Borrower, an unaudited consolidated balance sheet of K-Sea Transportation and
its Subsidiaries as at the end of such quarter, and consolidated statement of
income, cash flow and members' equity, each for the portion of the fiscal year
then ended, each in reasonable detail and prepared in accordance with GAAP
(subject to year-end adjustments), certified to the Lender by the chief
financial officer or other financial officer of such entity;

        (c)    Promptly upon receipt thereof, copies of all management letters
and other reports of substance which are submitted to the Borrower by its
independent accountants in connection with any annual or interim audit of the
books of the Borrower made by such accountants;

        (d)    As soon as practicable and, in any event, within 10 days after
the issuance thereof, copies of such other financial statements and reports as
the Borrower shall send to their partners, members or stockholders, and copies
of all regular and periodic reports which the Borrower may be required to file
with the Securities and Exchange Commission or any similar or corresponding
governmental commission, department or agency substituted therefore, or any
similar or corresponding governmental commission, department, board, bureau, or
agency, federal or state;

        (e)    With reasonable promptness, such financial information (including
consolidating financial statements) or other data as the Lender reasonably may
request;

        (f)    Concurrently with the delivery of each financial statement
pursuant to paragraphs (a) and (b) of this §6.4, a compliance certificate
substantially in the form of Exhibit F (the "Compliance Certificate"); and

        (g)    Simultaneously with the delivery of the financial statements
referred to in clauses (a) and (b) of this §6.4, a copy of the certification
signed by the principal executive officer and the principal financial officer of
K-Sea Transportation (each a "Certifying Officer") as required by Rule 13A-14
under the Securities Exchange Act of 1934 and a copy of the internal controls
disclosure statement by such Certifying Officer as required by Rule 13A-15 under
the Securities

24

--------------------------------------------------------------------------------






Exchange Act of 1934, each as included in K-Sea Transportation's Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, for the applicable fiscal period.

        Notwithstanding the forgoing, the Lender agrees to obtain the financial
information required above in §6.4(a), (b), (c), and (d) via public filings made
by K-Sea Transportation with the Securities and Exchange Commission by the
Borrower, so long as such information is available via such public filings.

        §6.5    [Intentionally omitted.]    

        §6.6    Business and Limited Partnership Existence.    The Borrower
shall (a) keep in full force and effect its limited partnership existence and
all rights, licenses, leases and franchises reasonably necessary to the conduct
of its business, and (b) comply with (i) the applicable Laws wherever its
business is conducted to the extent non-compliance could reasonably be expected
to have a Materially Adverse Effect, (ii) the provisions of its partnership
agreement, or other organizational document, and (iii) all agreements, and
instruments by which it or any of its properties may be bound and all applicable
decrees, orders and judgments to the extent non-compliance could reasonably be
expected to have a Materially Adverse Effect.

        §6.7    Payment of Taxes.    The Borrower shall pay when due all lawful
Taxes imposed upon it or upon its income or profit or upon any property, real,
personal or mixed, belonging to it, provided that the Borrower shall not be
required to pay any such Tax if the validity thereof is being contested in good
faith by appropriate proceedings and if the Borrower shall have set aside on its
books reasonable reserves with respect to such Tax.

        §6.8    Inspection of Properties and Books.    So long as any of the
Notes are outstanding the Lender or its designated agent or representatives
shall have the right to visit and inspect for any purpose the Collateral,
including the Vessels, to examine the books of account of the Borrower and any
other documents required of the Borrower hereunder or otherwise reasonably
related to the transactions contemplated hereunder (and to make copies thereof
and extracts therefrom), and to discuss the affairs, finances and accounts of
the Borrower with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as the Lender may reasonably request. The
costs of any such examination shall be for the account of the Lender, provided
that following the occurrence and during the continuation of any Default, all
such reasonable costs shall be charged to the Borrower.

        §6.9    Licenses and Permits.    If at any time while any of the Notes
are outstanding, any authorization, consent, approval, permit or license from
any Governmental Authority shall become necessary or required in order that the
Borrower may fulfill any of its obligations hereunder, the Borrower shall
promptly take or cause to be taken all steps reasonably necessary to obtain such
authorization, consent, approval, permit or license and furnish the Lender with
evidence thereof.

        §6.10    Pension Plans.    With respect to any period of time during
which the Borrower or any other member of a Controlled Group that includes the
Borrower maintains or is required to pay contributions to a Plan Borrower shall:

        (a)    Fund, or cause the Plan sponsor or adopting employer to fund,
such Plan as required by the provisions of Section 302 of ERISA and Section 412
of the Code except where failure to do so would not result in a material
liability to the Borrower and make, or cause the Plan sponsor or adopting
employer to make, all material contributions to such Plan required pursuant to
any applicable collective bargaining agreement;

        (b)    Furnish promptly to the Lender a copy of any notice of
termination of such Plan required to be sent to the Pension Benefit Guaranty
Corporation and a copy of any notice, report or demand sent or received by or
with respect to such Plan pursuant to Sections 4041, 4041A, 4042, 4043, 4062,
4063, 4065, 4066 or 4068 of ERISA or under subtitle E of Title IV of ERISA;

25

--------------------------------------------------------------------------------






        (c)    Furnish promptly to the Lender a copy of all Forms 5500, Forms
5500-C and/or Forms 5500-R relating to such Plan, together with all attachments
thereto, including any actuarial statement relating to such Plan required to be
submitted under Section 103(d) of ERISA;

        (d)    Furnish the Lender with copies of any request for waiver from the
funding standards or extension of the amortization periods required by Section
303 and 304 of ERISA or Section 412 of the Code with respect to any Plan no
later than the date on which the request is submitted to the Department of Labor
or the Internal Revenue Service, as the case may be;

        (e)    Promptly notify the Lender of any "complete withdrawal", "partial
withdrawal" or "reorganization" with respect to any Plan as such terms are
defined in ERISA; and

        (f)    With respect to any Plan, promptly notify the Lender upon the
occurrence of any "reportable event" as defined in Section 4043(c) of ERISA,
other than a "reportable event" for which the provision for 30-day notice to the
Pension Benefit Guaranty Corporation has been waived by regulation.

        §6.11    Environmental and Safety Matters.    The Borrower shall:

        (a)    Promptly report to the Lender upon becoming aware thereof (a) the
introduction of any Hazardous Material onto any facility owned or operated by
the Borrower if the introduction thereof reasonably could be expected to have a
Materially Adverse Effect and (b) the initiation of any action, suit,
proceeding, investigation or regulatory action against the Borrower or in
connection with any such facility relating to any Release of Hazardous Materials
if such could reasonably be expected to have a Materially Adverse Effect.

        (b)    Promptly deliver to the Lender copies of (a) all reports (other
than routine reports regularly submitted in the ordinary course of business)
submitted to any Governmental Authority by the Borrower in connection with
either the presence of Hazardous Materials at any facility owned or operated by
the Borrower or any other environmental matter relating to such facility, and
(b) all reports, notices, and correspondence transmitted to the Borrower by any
Governmental Authority in connection with either the presence of any Hazardous
Materials at or near any such facility or any other environmental matter
relating to such facility.

        (c)    Except for Hazardous Materials that the Borrower uses, transports
or stores or that a lessee or charterer of the Borrower uses, stores or
transports in the ordinary course of its business and in compliance with all
applicable Laws and in accordance with the terms of any applicable lease or
charter documents, keep all of its properties or assets free of Hazardous
Materials. The Borrower shall comply with and use commercially reasonable
efforts to ensure compliance by all tenants and subtenants with all
Environmental Laws and all Laws relating to occupational safety or health and
shall obtain and comply with, and use commercially reasonable efforts to ensure
that all tenants and subtenants obtain and comply with, any and all approvals,
registrations or permits required thereunder. The Borrower shall conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal, and other action necessary to clean up and remove all Hazardous
Materials, on, from or affecting any of its properties or assets as required by
all applicable material Laws, except as such laws, ordinances, rules,
regulations, orders or directives may be contested by the Borrower in good faith
by appropriate proceedings and for which adequate reserves have been established
in conformity with GAAP.

        (d)    Defend, indemnify, and hold harmless the Lender and its
directors, officers, employees, affiliates, representatives and agents (each an
"Indemnified Party") from and against any and all penalties, fines, liabilities,
damages, costs, or expenses of whatever kind or nature asserted against such
Indemnified Party (unless resulting from the gross negligence or willful
misconduct of an Indemnified Party or occurring after the Lender shall have
become a mortgagee in-possession subsequent to an Event of Default), arising out
of, or in any way related to: (a) the Release or

26

--------------------------------------------------------------------------------






threatened Release of any Hazardous Materials on, at or from any property at any
time owned, operated or occupied by the Borrower; (b) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials; (c) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials,
and/or (d) any violation of Laws which are based upon or in any way related to
such Hazardous Materials or to any environmental matter, including reasonable
attorney and consultant fees, investigation and laboratory fees, court costs,
and litigation expenses actually incurred.

§6.12    Indemnities, Etc.

        (a)    The Borrower shall indemnify and hold the Indemnified Parties
harmless from and against any and all claims, damages, losses, liabilities,
costs, and expenses (including reasonable legal fees) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including in connection with any
investigation, litigation, or proceeding or preparation of defense in connection
therewith) the ownership, operation or other use (whether authorized or not) of
the Vessels, the Loan Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loan, except to the extent
that such claim, damage, loss, liability, cost, or expense (i) is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party's or such Lender's (as a
mortgagee-in-possession) gross negligence or willful misconduct or (ii) is a
tax, levy, impost, duty, assessment, fee or other charge imposed by any
Governmental Authority or other taxing authority or a fine, penalty, interest
charge or other additional charge with respect thereto (it being agreed that
§2.6 sets forth the Borrower's obligations with respect to such liabilities,
costs and expenses), or (iii) is an ordinary and usual operating, administrative
or overhead expense of any Lender and is not caused directly by an Event of
Default. In the case of an investigation, litigation or other proceeding to
which the indemnity in this §6.12 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise is a party thereto and
whether or not the transactions contemplated hereby are consummated. In respect
of any litigation commenced with respect to this §6.12, (i) the Borrower shall
be entitled to control and direct its defense if an Event of Default shall not
have occurred and be continuing and (ii) the Borrower shall be entitled to
participate with the Lender in the Borrower's defense if no Event of Default
shall have occurred and be continuing hereunder provided that the Borrower,
prior to commencing its defense or participating in any defense of such
litigation pursuant to the foregoing clauses (i) and (ii), confirms and
acknowledges, in writing, its indemnification obligation with respect to such
claim under this §6.12. Notwithstanding the foregoing, the Borrower shall not be
required to indemnify any Indemnified Party for any settlement reached without
the prior consent of the Borrower (which consent shall not be unreasonably
withheld) or for any judgment entered into against an Indemnified Party if the
Borrower shall have not been afforded an opportunity to participate, at its
expense, in the defense of the claim. The Borrower agrees not to assert any
claim against the Lender, any of its affiliates, or any of its respective
directors, officers, employees, attorneys, agents, and advisers, on any theory
of liability, for special, indirect, consequential, or punitive damages arising
out of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loan,
other than fraud or intentional misconduct.

        (b)    Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this §6.12 shall survive the payment in full of the Loan and all other amounts
payable under this Agreement.

27

--------------------------------------------------------------------------------



        §6.13    Performance of Charters.    The Borrower shall perform and
comply in all material respects with all of its obligations under the Charters
and all other agreements to which it is a party or by which it is bound relating
to the Collateral, and shall use reasonable efforts to cause each other party
thereto to so perform and comply.

        §6.14    Notice of Default, Charters, Etc.    The Borrower shall
promptly upon becoming aware thereof give written notice to the Lender of:
(a) the occurrence of any Default or Event of Default, (b) any litigation or
proceeding affecting the Borrower or any of its properties or assets of which,
if adversely determined, might have a Materially Adverse Effect, (c) any dispute
between the Borrower and any Governmental Authority that might materially
interfere with its normal business operations, and (d) any material default by
any party under the Rio Energy Charter or the Westport Charter.

        §6.15    Notice of Material Claims and Litigation.    The Borrower shall
promptly notify the Lender of the commencement of any claims, actions, suits,
proceedings or investigations of any kind pending or threatened against the
Borrower before any Governmental Authority in an amount in excess of $100,000,
if relating to one or all of the Vessels, or which, if adversely determined,
would have a Materially Adverse Effect.

        §6.16    No Disposition of Collateral.    The Borrower shall obtain the
prior written consent of the Lender (which may be granted or denied in the
Lender's sole discretion), prior to the sale, conveyance, transfer, exchange,
lease, or on a bareboat basis charter or disposition by the Borrower of all or
any part of the Collateral or the Borrower's otherwise relinquishing possession
of any of the Collateral.

        §6.17    Borrower's Title; Lender's Security Interest.    (a) The
Borrower shall warrant and defend its good and marketable title to the
Collateral and the Lender's perfected first priority security interest in the
Collateral, against all claims and demands whatsoever. (b) The Borrower shall,
at its expense, take such action (including the obtaining and recording of
waivers) as may be necessary to prevent any third party from acquiring any right
to or interest in the Collateral, and if at any time any Person shall claim any
such right or interest, the Borrower shall, at its expense, cause such claim to
be waived in writing or otherwise eliminated to the Lender's satisfaction within
30 days after such claim shall have first become known to the Borrower.

        §6.18    Compliance with Laws and Regulations.    The Borrower shall
comply with all laws, regulations, directives and orders of any and all local,
state, federal and other governmental agencies and authorities having
jurisdiction over it or its property, non-compliance with which could reasonably
be expected to cause a Materially Adverse Effect.

        §6.19    Further Assurances.    The Borrower shall promptly, at any time
and from time to time, at its sole expense, execute and deliver to the Lender
such further instruments and documents, (including the execution of a
replacement promissory note due to loss or destruction of a Note, and take such
further action, as the Lender may from time to time reasonably request in order
to carry out to the Lender's satisfaction of the transactions contemplated by
this Agreement and to establish and protect the rights, interests and remedies
created, or intended to be created, in favor of the Lender, hereby and under the
other Loan Documents, including the execution, delivery, recordation and filing
of financing statements and continuation statements. The Borrower hereby
authorizes the Lender, in such jurisdictions where such action is authorized by
law, to effect any such recordation or filing of financing statements without
the signature of the Borrower thereon and to file as valid financing statements
in the applicable financing statement records, any financing statement executed
in connection herewith. The Borrower will pay, or reimburse the Lender for, any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation and protection of the Lender's
security interest in the Collateral, including all fees and taxes in connection
with the recording or filing of instruments and documents in public offices,
payments or discharges of Taxes or Liens upon or in respect of the Collateral,
premiums for insurance required to be obtained pursuant to the Loan Documents
with respect to the Collateral and all other reasonable fees, costs and expenses
in

29

--------------------------------------------------------------------------------




connection with protecting, maintaining or preserving the Collateral and the
Lender's interests therein, whether through judicial proceedings or otherwise,
or in connection with defending or prosecuting any actions, suits or proceedings
arising out of or related to the Collateral; and all such reasonable amounts
that are paid by the Lender shall, until reimbursed by the Borrower, constitute
Obligations of the Borrower secured by the Collateral.

        §6.20    Casualty Occurrence.    In the event of any material (involving
damages to any party thereto in excess of $250,000) casualty with respect to any
Collateral or Vessel, the Borrower shall give the Lender written notice of such
casualty promptly after discovering or receiving notice of the casualty, which
notice shall identify the affected Collateral or other Vessel. The Borrower
shall, within a reasonable period of time, remedy or repair such casualty to
bring the Collateral into conformity with the provisions of this Agreement
unless such casualty shall constitute an Event of Loss and the provisions of
§2.3(b) apply.

SECTION 7.    NEGATIVE COVENANTS; FINANCIAL COVENANTS.

        The Borrower covenants and agrees that so long as the Loan remains
outstanding and unpaid, it shall not:

        §7.1    Transactions with Affiliates.    Except as otherwise provided
herein, enter into or consummate any transaction with any Affiliate of the
Borrower unless such transaction is:

        (a)   entered into in the ordinary course of business of the Borrower
and pursuant to the reasonable requirements of the Borrower's business; and

        (b)   is upon terms no more or less favorable to the Borrower than would
be the case if such transaction were an arm's-length transaction effected with a
Person other than an Affiliate.

        §7.2    Amendment of Rio Energy Charter or Westport Charter.    Enter
into any amendment or supplement to the Rio Energy Charter or the Westport
Charter, or grant to any other party a waiver of its obligations thereunder or
agree (temporarily or permanently) to forbear against exercising available
remedies as a consequence thereof which would result in a Materially Adverse
Effect, without the prior written consent of the Lender.

        §7.3    Terminate Pension Plan.    Terminate, withdraw from, or permit
the termination of any Plan unless the asset value of such Plan is then at least
equal to the value of the benefits guaranteed by the Pension Benefit Guaranty
Corporation if such termination could reasonably be expected to have a
Materially Adverse Effect.

        §7.4    ERISA.    Permit any Plan maintained by it to (a) engage in any
"prohibited transaction" (as defined in Section 4975 of the Code) which could
reasonably be expected to result in material liability for excise taxes or
fiduciary liability under Section 406 of ERISA, (b) incur any material
"accumulated funding deficiency" (as defined in Section 302 of ERISA) whether or
not waived, or (c) terminate any Plan in a manner that could reasonably be
expected to result in the imposition of a lien or encumbrance on the assets of
the Borrower or any of its Subsidiaries pursuant to Section 4068 of ERISA if the
material liability described in clause (a) or the accumulated funding deficiency
described in clause (b) or the lien or encumbrance described in clause (c) could
reasonably be expected to have a Materially Adverse Effect.

        §7.5    Minimum Tangible Net Worth.    As of the last day of each fiscal
quarter, commencing with the quarter ending June 30, 2004, permit Tangible Net
Worth to be less than $85,000,000.

        §7.6    Fixed Charge Coverage.    As of the last day of each fiscal
quarter, commencing with the quarter ending June 30, 2004, permit the ratio of
(a) EBITDA, less Maintenance CAPEX, for the four consecutive quarters ended on
such date, to (b) Fixed Charges for the four consecutive quarters ended on such
date, to be less than 3.00 to 1.

30

--------------------------------------------------------------------------------




        §7.7    Maximum Funded Debt to EBITDA.    As of the last day of each
fiscal quarter, commencing with the quarter ending June 30, 2004, permit the
ratio of (a) Funded Debt, for the four consecutive quarters ended on such date,
to (b) EBITDA, less any earnings attributable to assets financed by secured
nonrecourse obligations, for the four consecutive quarters ended on such date,
to exceed 3.25 to 1.

        §7.8    Net Worth Leverage Ratio.    As of the end of each fiscal year,
permit the ratio of (a) total liabilities (excluding deferred taxes), less
Subordinated Indebtedness, to (b) Tangible Net Worth, to be greater than 2.00 to
1.

SECTION 8.    EVENTS OF DEFAULT; ACCELERATION.

        §8.1    Events of Default.    The occurrence of any one or more of the
following events or conditions shall constitute an "Event of Default" hereunder
regardless of the reason for such event and whether it shall be voluntary or
involuntary or within or without the control of the Borrower or be effected by
operation of or pursuant to any Law:

        (a)   if the Borrower shall fail to make any payment not more than three
(3) Business Days after the due date thereof of any principal or interest on any
Note or other amount provided for hereunder whether at maturity or at any date
fixed for payment or prepayment or by declaration or otherwise; or

        (b)   If the Borrower shall default in the performance of or compliance
with any term contained in §§6.6, 6.10(a), 6.10(b), or 6.16; 6.17(a) or §§7.2,
7.3, 7.4, 7.6, 7.7 or 7.8; or

        (c)   If the Borrower shall default in the performance or compliance
with any term contained in §§6.9, 6.14, 6.17(b), or 7.5, and such default shall
continue for more than thirty (30) days; or

        (d)   if the Borrower shall default in the performance of or compliance
with any term contained herein, or in the performance of or compliance with any
other term contained in any of the other Loan Documents (other than those
referred to in the foregoing paragraphs (a), (b) and (c)), and such default
shall not have been remedied within thirty (30) days after written notice
thereof shall have been given to the Borrower by the Lender; or

        (e)   if any representation, warranty or certification made in writing
by or on behalf of the Borrower herein or in connection with any of the
transactions contemplated hereby shall prove to have been false or incorrect in
any material respect on the date as of which made; or

        (f)    if the Borrower makes an assignment for the benefit of creditors,
or petitions or applies for the appointment of a liquidator or receiver or
custodian (or similar official) of itself or of any substantial part of its
assets or commences any proceeding or case relating to it under any bankruptcy,
reorganization, arrangements, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect; or

        (g)   if any such petition or application is filed or any such
proceeding or case is commenced against the Borrower and such party indicates
its approval thereof, consent thereto or acquiescence therein or an order is
entered appointing any such liquidator or receiver or custodian (or similar
official), or adjudicating the Borrower bankrupt or insolvent, or approving a
petition in any such proceeding or a decree or order for relief is entered in
respect of the Borrower in an involuntary case under any bankruptcy,
reorganization, arrangements, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
such order remains in effect for more than sixty (60) days, whether or not
consecutive; or

        (h)   if any order is entered in any proceeding by or against the
Borrower decreeing or permitting its dissolution or split-up or the winding up
of its affairs; or

        (i)    if the Borrower shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debt generally;
or

31

--------------------------------------------------------------------------------






        (j)    if there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
unappealable judgment against the Borrower, which with other outstanding final
unappealable judgments, undischarged, against the Borrower, exceed in the
aggregate $500,000 (other than amounts that are subject to insurance coverage);
or

        (k)   if any of the Security Documents shall for any reason cease to be
in full force and effect or any Security Document or the Lien purported to be
granted thereby shall become adjudged by a competent court to be invalid or
unenforceable against a party thereto other than the Lender; or

        (l)    if the Borrower shall (i) default (as principal or guarantor or
other surety) in the payment of any principal of, premium, if any, or interest
on any Indebtedness to the Lender (or its affiliates) or any other Indebtedness
in excess of $500,000, in any single amount or in aggregate, in original
principal amount in respect of borrowed money or credit received, or (ii) shall
default in the performance of or compliance with any other term, covenant,
provision or obligation contained in any agreement or instrument evidencing or
securing such Indebtedness and the holder or holders of such Indebtedness shall
have accelerated the maturity thereof or commenced the exercise of any other
remedies in respect of such default; or

        (m)  if any "Mortgage Event of Default" as defined in any Ship Mortgage
or any Event of Default (as defined in the Security Agreement) shall occur; or

        (n)   if the Borrower shall terminate its existence by merger,
consolidation, sale of substantially all of its assets, dissolution or
otherwise; or

        (o)   if 20% or more of the then outstanding partnership interests of
the Borrower shall be acquired by any Person, entity or group who are not such
owners or affiliates thereof on the date of execution of this Agreement.

        (p)   if the Borrower shall fail to deliver evidence of payment of (i)
any outstanding "holdback" amount (x) with respect to the First Advance Vessels,
by August 15, 2004, and (y) with respect to the Second Advance Vessel, by the
date which is ninety (90) days after the date of the Second Advance, and (ii)
all of the other invoices for work completed on the First Advance Vessels, no
later than ten (10) Business Days from the date hereof.

        §8.2    Remedies.    (a) Upon the occurrence of an Event of Default
described in §§8.1(f), (g) or (h) , immediately and automatically, and upon the
occurrence of any other Event of Default, and at any time thereafter while such
Event of Default is continuing, at the option of the Lender and upon the
Lender's declaration:

        (i)    the unpaid principal amount of the Loan together with accrued
interest and any applicable Prepayment Premium, and all other Obligations shall
become immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived; and

        (ii)   the Lender may exercise any and all rights the Lender has under
this Agreement, the Loan Documents, or any other documents or agreements
executed in connection herewith, or at law or in equity, and proceed to protect
and enforce the Lender's rights by any action at law, in equity or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or any other Loan Document, including the
obtaining of the ex-parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of the Lender, including the
exercise of remedies against the Collateral under the Security Documents.

        (iii)  Right of Set-off; Adjustments.    (i) During the continuance of
any Event of Default, the Lender (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the

32

--------------------------------------------------------------------------------






Lender (or any of its affiliates) to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement and the Notes, irrespective of whether the Lender
shall have made any demand under this Agreement or the Notes and although such
obligations may be unmatured. The Lender agrees promptly to notify the Borrower
after any such set-off and application made by the Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Lender under this §8.2(c) are in
addition to other rights and remedies (including other rights of set-off) that
the Lender may have.

        (iv)  Other Remedies.    Unless and except to the extent expressly
provided for to the contrary herein, the rights of the Lender specified herein
shall be in addition to, and not in limitation of, the Lender's rights under any
statute or rule of law or equity, or under any other provision of any of the
Loan Documents, or under the provisions of any other document, instrument or
other writing executed by the Borrower or any third party in favor of the
Lender, all of which may be exercised successively or concurrently.

        (v)   Cash Collection System.    In addition to any other right of the
Lender hereunder and under applicable Law, effective upon demand by the Lender
at any time and from time to time that an Event of Default exists, the Borrower
shall cause all payments that the Borrower receives under the Charters, and all
other payments that the Borrower receives as a result of its ownership and
operation of the Vessels, to be deposited in a deposit account maintained at an
Affiliate of the Lender. The Borrower expressly authorizes the Lender hereunder
to apply all such funds deposited in such account to the obligations as they
come due hereunder and under the other Loan Documents in the manner set forth in
§2.4(b)

        (b)   Notwithstanding anything to the contrary contained in clause (a)
above, the Lender shall not exercise any of the remedies set forth in clause (a)
or any other remedies available under applicable Law if the exercise of such
remedies shall invalidate the qualification of any of the Vessels to operate in
the coastwise trade.

SECTION 9.    EXPENSES.

        The Borrower will pay on demand all reasonable out-of-pocket expenses of
the Lender (including reasonable fees of outside counsel) in connection with:
the negotiation, preparation, execution, and delivery of this Agreement, the
other Loan Documents or other documents executed in connection therewith; any
advice or analysis from outside counsel, accountants or other professionals
retained by the Lender from time to time in connection with this Agreement or
the transactions contemplated hereby; any amendment, waiver, or consent from
time to time related thereto; and the Lender's exercise, preservation or
enforcement of any of its rights, remedies or options hereunder or thereunder
after the occurrence and during the continuation of an Event of Default,
including in all such cases the reasonable fees of outside legal counsel and any
local counsel, accounting, consulting, brokerage or other similar professional
fees or expenses, and any reasonable fees or expenses associated with any travel
or other costs relating to any appraisals conducted in connection with the
Obligations or any Collateral therefore after the date of this Agreement; and
the amount of all such expenses shall, until paid, bear interest at the Interest
Rate applicable to principal hereunder (including any default rate). After the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay the reasonable costs of any field audit examinations that the Lender in its
discretion may conduct and shall also pay all reasonable out-of-pocket expenses
of the Lender in connection with the exercise, preservation or enforcement of
any of its rights, remedies or options under any of the Security Documents.

SECTION 10.    SURVIVAL OF COVENANTS.

        All covenants, agreements, representations and warranties made herein
and in any certificates or other papers delivered by or on behalf of the
Borrower pursuant hereto are material and shall be

33

--------------------------------------------------------------------------------




deemed to have been relied upon by the Lender, notwithstanding any investigation
heretofore or hereafter made by them, and shall survive the making of the Loan,
as herein contemplated, and shall continue in full force and effect so long as
the Loan or other amounts due under the Loan Documents and the Notes remain
outstanding and unpaid. All statements contained in any certificate or other
paper delivered to the Lender at any time by or on behalf of the Borrower
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower hereunder.

SECTION 11.    CONFIDENTIALITY.

        The Lender agrees to take and to cause its Affiliates to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information provided to the Lender by the Borrower, under this Agreement or
any other Loan Document, and neither the Lender nor any of its Affiliates shall
use any such information other than in connection with or in enforcement of this
Agreement and the other Loan Documents, except to the extent such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Lender or (ii) was or becomes available on a non-confidential
basis from a source other than the Borrower, provided that the Lender may
disclose such information (A) at the request or pursuant to any requirement of
any governmental authority to which the Lender is subject or in connection with
an examination of the Lender by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable law; (D) to the extent required in connection with
any litigation or proceeding to which the Lender, or its respective affiliates,
may be party; (E) to the extent the Lender is required in connection with the
exercise of any remedy hereunder or under any other Loan Document; (F) to the
Lender's independent auditors and other professional advisors; (G) to any
Eligible Assignee or participant (including prospective institutions that may
become assignees or participants pursuant to §12), provided that such Person
agrees in writing to keep such information confidential to the same extent
required of the Lender hereunder; (H) as to the Lender or its Affiliate, as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower is a party or is deemed a party with the
Lender or such Affiliate; and (I) to its Affiliates.

SECTION 12.    SUCCESSORS AND ASSIGNS; PARTICIPATIONS.

        §12.1    Successors and Assigns.    Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrower or the Lender shall bind and inure to the
benefit of their respective successors and assigns. Notwithstanding the
foregoing, the Borrower shall not be entitled to assign any of its rights or
obligations hereunder.

        §12.2    Assignments.    

        (a)    The Lender may, at its expense (unless such assignment is
initiated by the Borrower) assign to one or more Eligible Assignees (but not to
exceed five Lenders hereunder at any one time) all or a portion (not less than
$3,000,000) of its interests, rights and obligations under this Agreement and
the other Loan Documents, including all or a portion of the Loan at the time
made by or owing to it, provided (i) that the parties to each such assignment
shall execute and deliver to the Lender an Assignment and Acceptance in the form
set forth as Exhibit D (an "Assignment and Acceptance"). Upon acceptance and
recording pursuant to §12.6, from and after the effective date specified in each
Assignment and Acceptance (which effective date shall be at least five Business
Days after the execution thereof), (A) the Eligible Assignee shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
same rights and obligations as the Lender under this Agreement, and (B) the
Lender shall be released from any obligations under this Agreement with respect
to the interests assigned, provided that in the case of an Assignment and
Acceptance covering all or the remaining portion of the Lender's rights and
obligations under this Agreement, the Lender shall

34

--------------------------------------------------------------------------------




continue to be entitled to the benefits of §2.5 and §2.6, as well as to any fees
or amounts accrued for its account hereunder and not yet paid. An Eligible
Assignee shall be entitled to sell participations in its interests, rights and
obligations under this Agreement and the other Loan Documents, as provided in
§12.3, and shall be entitled to grant assignments thereof pursuant to an
Assignment and Acceptance and otherwise in accordance with this §12.

        (b)   By executing and delivering an Assignment and Acceptance, the
Lender and Eligible Assignee shall be deemed to confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (ii) the Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement, any other Loan Document
or any other instrument or document furnished pursuant hereto, (iii) such
Eligible Assignee confirms that it has received a copy of this Agreement and the
other Loan Documents, together with copies of the most recent financial
statements delivered pursuant to §6.4 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance, (iv) such Eligible Assignee shall
independently and without reliance upon the Lender or any other Eligible
Assignee or Participant and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions under
this Agreement, and (v) such Eligible Assignee agrees that it shall perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as an Eligible Assignee.

        (c)   If, pursuant to this §12.2, any interest in this Agreement is
assigned to any Eligible Assignee which is not incorporated or organized under
the laws of the United States or a state thereof, the Lender shall cause such
Eligible Assignee to agree that, on or prior to the effective date specified in
the Assignment and Acceptance, it will deliver to the Borrower (i) two valid,
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8EC1 or applicable successor form, as the case may be, certifying in each case
that such Eligible Assignee is entitled to receive payments made under this
Agreement and the Notes without deduction or withholding of any United States
federal income taxes, and (ii) a valid, duly completed Internal Revenue Service
Form W-8BEN or W-9 or applicable successor form, as the case may be, to
establish an exemption from United States backup withholding tax. The Eligible
Assignee which delivers to the Borrower a Form W-8BEN or W-8EC1 and Form W-8BEN
or W-9 pursuant to the preceding sentence further undertakes to deliver to the
Borrower two copies of the Form W-8BEN or W-8EC1 and Form W-8BEN or W-9, or
applicable successor forms, or other manner of certification, as the case may
be, on or before the date that any such form expires or becomes obsolete or
otherwise is required to be resubmitted as a condition to obtaining an exemption
from withholding tax or after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower, and such
extensions or renewals thereof as may reasonably be requested by the Borrower,
certifying in the case of a Form W-8BEN or W-8EC1 that such Eligible Assignee is
entitled to receive payments made under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes, unless any
change in treaty, law or regulation or official interpretation thereof has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Eligible Assignee from duly completing and delivering any such form with respect
to it and such Eligible Assignee advises the Borrower that it is not capable of

35

--------------------------------------------------------------------------------






receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-8BEN or W-9, establishing an exemption
from United States backup withholding tax.

        §12.3    Participations.    The Lender and the Eligible Assignee may, at
their respective expense, sell to one or more Persons (each, a "Participant")
participations in all or a portion (not less than $1,000,000) of its interests,
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of any Commitments and the Loans owing to it),
provided that (i) the Lender or such Eligible Assignee shall remain solely
responsible for the performance of its obligations under this Agreement, (ii)
the Participant shall be entitled to the benefit of the cost protection
provisions and indemnities contained in §§2.5 and 6.12, but shall not be
entitled to receive any greater payment thereunder than the selling Lender or
Eligible Assignee would have been entitled to receive with respect to the
interest so sold if such interest had not been sold, and (iii) the Borrower, the
Lender (in the case of a sale of any participation interest by an Eligible
Assignee), and any Eligible Assignee shall continue to deal solely and directly
with the Lender or Eligible Assignee in connection with its rights and
obligations under this Agreement. A Participant shall not be entitled to require
the Lender to take or omit to take any action hereunder except in connection
with any of the following: (i) or any amendment that subjects the Lender to any
additional obligations; (ii) a reduction of the principal of or interest on the
Notes, or of any fees payable hereunder; (iii) a postponement of any date fixed
for any payment in respect of principal of or interest on the Notes or any fees
payable hereunder; (iv) the release of any Collateral from the Lien of the Loan
Documents.

        §12.4    Disclosures.    The Lender and any Eligible Assignee may, in
connection with any proposed assignment (by such Lender) or participation (by
the Lender or the Eligible Assignee) pursuant to this §12, disclose to the
proposed Eligible Assignee or Participant any information in its possession
relating to the Borrower, provided that prior to any such disclosure, each such
Eligible Assignee or Participant or proposed Eligible Assignee or Participant
shall execute an agreement whereby such Eligible Assignee or Participant shall
agree (subject to customary exceptions) to preserve the confidentiality of any
confidential information relating to any the Borrower received from such
Participant.

        §12.5    Federal Reserve Bank.    The Lender, Eligible Assignee and
Participants may at any time pledge or assign all or any portion of their rights
under this Agreement to a Federal Reserve Bank.

        §12.6    Register; Notes.    

        (a)    The Initial Lender agrees to act as agent for the Borrower (the
"Registration Agent") and in that capacity to establish and shall maintain at
its address referred to in §13 a register (the "Lender Register") in which it
shall record the name and address of each Lender hereunder and the principal
amount of the Loan owing to each Lender from time to time. The entries in the
Lender Register shall be final and binding for all purposes, absent manifest
error, and the Borrower shall treat each Person whose name is recorded in the
Lender Register as a Lender for all purposes of the Loan Documents.

        (b)    Upon receipt of a completed Assignment and Acceptance executed by
an assigning Lender and an Eligible Assignee, together with the Note or Notes
subject to such assignment, the Registration Agent shall record the relevant
information contained in the Assignment and Acceptance in the Lender Register,
and the Borrower (i) shall execute and deliver to the Assignee in exchange for
the surrendered Note or Notes a new Note made payable to the Assignee in an
amount equal to the principal amount of the Loan acquired by the Assignee, and
(ii) if the assigning Lender assigned less than its entire interest in the Loan,
execute and deliver to the assigning Lender a new Note made payable to the
assigning Lender in an amount equal to the principal amount of the Loan retained
by the assigning Lender. The sum of the principal amounts of the new Notes shall
be equal to the aggregate outstanding principal amount of the surrendered Note
or Notes. The new Note or Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
the surrendered Note or Notes.

36

--------------------------------------------------------------------------------




        (c)    The Registration Agent may transfer its obligations under this
§12.6 to an Eligible Assignee in connection with the assignment of all (but not
less than all) of the Registration Agent's interest in the Loan in accordance
with §12.2, in which event the Assignment and Acceptance shall be amended or
supplemented to effect such transfer of obligations as Registration Agent.

        (d)    The Registration Agent agrees to follow the reasonable requests
of the Borrower with respect to the maintenance of the Lender Register, provided
that the Registration Agent shall not be required to follow any such Borrower
request if an Event of Default shall have occurred and be continuing unless and
until such Event of Default shall be cured or otherwise cease to exist.

SECTION 13.    NOTICES.

        Except as otherwise specified herein, all notices and other
communications made or required to be given pursuant to this Agreement shall be
in writing and shall be delivered by hand, sent by facsimile, sent by overnight
express courier service or mailed by first-class mail, postage prepaid,
addressed as follows (or to such other address as any party may designate by
notice to the other parties):

If to the Lender:   Citizens Leasing Corporation
One Citizens Plaza
Mail Stop: RCE-150
Providence, RI 02903     Attention:   Team Leader
Direct Originations     FAX:   (401) 459-3171
With a copy to:
 
Citizens Leasing Corporation
One Citizens Plaza     Mail Stop:   RCE-150     Providence, RI 02903    
Attention:   David T. Miele, Esq.     FAX:   (401) 459-3171
With a copy to:
 
Day, Berry and Howard LLP
260 Franklin Street
Boston, Massachusetts 02110-3179     Attention:   William A. Hunter, Esq.
Louise A. Laudano, Esq.     FAX:   (617) 345-4745
If to the Borrower:
 
K-Sea Operating Partnership L.P.
3245 Richmond Terrace
Staten Island, New York 10303     Attention:   Chief Financial Officer    
Telephone:   (718) 720-7207     Fax:   (718) 720-4358     Email:  
jnicola@k-sea.com
With a copy to:
 
Holland & Knight LLP
195 Broadway
New York, New York 10007     Attention:   Christopher G. Kelly, Esq.     Phone:
  212-513-3200     Fax:   212-385-9010     Email:   ckelly@hklaw.com

37

--------------------------------------------------------------------------------



        Any notice so addressed and mailed by registered or certified mail shall
be deemed to have been given when mailed.

SECTION 14.    ENTIRE AGREEMENT.

        This Agreement and any other documents executed in connection herewith
express the entire understanding of the parties with respect to the transactions
contemplated hereby. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally or in writing, except as provided in
§15.

SECTION 15.    CONSENTS, AMENDMENTS, WAIVERS, ETC.

        Any provision of this Agreement or any other Loan Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Lender.

SECTION 16.    SEVERABILITY.

        Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 17.    SUBMISSION TO JURISDICTION; WAIVER.

        EACH OF THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

        (a)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN MANHATTAN AND COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, THE COURTS
OF THE UNITED STATES OF AMERICA FOR THE DISTRICT OF MASSACHUSETTS AND THE
SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF.

        (b)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

        (c)   WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN §13 OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE BUSINESS DAYS AFTER THE
SAME SHALL HAVE BEEN POSTED TO THEIR RESPECTIVE ADDRESS AS SET FORTH IN §13;

        (d)   WAIVES ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT
PRIOR TO ALLOWING THE LENDER TO EXERCISE ANY REMEDIES SET FORTH HEREIN OR IN ANY
OF THE OTHER LOAN DOCUMENTS; AND

38

--------------------------------------------------------------------------------






        (e)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT OR
OTHERWISE AFFECT THE RIGHT OF THE OTHER PARTY TO BRING ANY ACTION OR PROCEEDING
AGAINST THE OTHER PARTY OR ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

SECTION 18.    WAIVER OF JURY TRIAL.

        THE BORROWER AND THE LENDER HEREBY INTENTIONALLY AND VOLUNTARILY WAIVE
ANY RIGHT WHICH EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH
ANY MATTER DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE BORROWER AND THE LENDER EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. THE BORROWER ACKNOWLEDGES THAT NEITHER THE LENDER NOR ANY
PERSON ACTING ON BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
THE BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

SECTION 19.    MISCELLANEOUS.

        THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN TITLE 14 OF ARTICLE 5 OF
THE GENERAL OBLIGATIONS LAW). The rights and remedies herein expressed are
cumulative and not exclusive of any other rights which the Lender would
otherwise have. Any instruments required by any of the provisions hereof to be
in the form annexed hereto as an exhibit shall be substantially in such form
with such changes therefrom, if any, as may be approved by the Lender. This
Agreement or any amendment may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

39

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

    K-SEA OPERATING PARTNERSHIP L.P.
 
 
By: K-Sea OLP GP, LLC, its General Partner
 
 
By:
/s/  JOHN J. NICOLA      

--------------------------------------------------------------------------------

Name: John J. Nicola
Title: Senior Vice President
 
 
CITIZENS LEASING CORPORATION
 
 
By:
/s/  JOHN M. YOUNG      

--------------------------------------------------------------------------------

Name: John M. Young
Title: Senior Vice President

40

--------------------------------------------------------------------------------




SCHEDULE 1

DESCRIPTION OF VESSELS


(1) Barge
Name: DBL 105
Official Number: 653463
Gross Tonnage: 11,438 GRT
Net Tonnage: 11,438 NRT

(2) Tug
Name: Volunteer
Official Number: 653464
Gross Tonnage: 272 GRT
Net Tonnage: 185 NRT

(3) Barge
Name: DBL 155
Official Number: 556673
Gross Tonnage: 8,666 GT ITC
Net Tonnage: 7,553 NT ITC

--------------------------------------------------------------------------------




SCHEDULE 2

LIENS

Liens relating to the Existing Revolver.


--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
LOAN AGREEMENT
SCHEDULE 1 DESCRIPTION OF VESSELS
SCHEDULE 2 LIENS Liens relating to the Existing Revolver.
